 

Exhibit 10.4

 

PRODUCT DEVELOPMENT AND

SUPPLY AGREEMENT

Between

VIVINT, INC.

and

VIVINT SOLAR DEVELOPER, LLC

Dated as of September 30, 2014

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

ARTICLE 1 DEFINITIONS AND GENERAL PROVISIONS

  

1

 

 

 

 

 

1.1

  

Definitions and Rules of Interpretation

  

1

1.2

  

Term

  

1

 

 

 

ARTICLE 2 PRODUCT DEVELOPMENT

  

2

 

 

 

 

 

2.1

  

Product Development Activities

  

2

2.2

  

Project Management

  

2

2.3

  

Product Designs; Vivint Solar Materials

  

2

2.4

  

Fees for Vivint’s Product Development Activities

  

2

 

 

 

ARTICLE 3 PRODUCT SUPPLY

  

2

 

 

 

 

 

3.1

  

Purchase Orders

  

2

3.2

  

Installation of Products

  

3

3.3

  

Right to Use the Products Following Installation

  

3

 

 

 

ARTICLE 4 UNIT PRICE AND PAYMENT TERMS

  

4

 

 

 

 

 

4.1

  

Unit Price

  

4

4.2

  

Inclusions and Exclusions from Unit Prices

  

4

4.3

  

Invoices and Payment

  

4

4.4

  

Late Payments

  

4

4.5

  

Payments Not Acceptance of Products

  

5

4.6

  

Set-Off

  

5

 

 

 

ARTICLE 5 DELIVERY, ACCEPTANCE AND REJECTION, TITLE AND RISK OF LOSS

  

5

 

 

 

 

 

5.1

  

Delivery of Products, Shipment Protocol and Packaging

  

5

5.2

  

Rejection of Products and Acceptance

  

6

5.3

  

Transfer and Warranty of Title

  

6

5.4

  

No Encumbrances

  

7

5.5

  

Risk of Loss

  

7

 

 

 

ARTICLE 6 PRODUCT SPECIFICATIONS, ENGINEERING CHANGES AND INSPECTIONS

  

7

 

 

 

 

 

6.1

  

Specifications

  

7

6.2

  

Modifications to Existing Products

  

7

6.3

  

New Products

  

7

6.4

  

Manufacturing Facility Inspections

  

8

6.5

  

Discovery of Defects; Corrective Actions

  

8

6.6

  

Inspections Not Waiver

  

8

6.7

  

Application to Suppliers and Contract Manufacturers

  

8

 

 

 

ARTICLE 7 SUPPLY CONTINGENCIES

  

8

 

 

 

 

 

7.1

  

Buffer Inventory

  

8

7.2

  

Allocation

  

8

7.3

  

Discontinuance

  

8

 

 

 

ARTICLE 8 TRANSFER OF OWNERSHIP OF PRODUCTS AND DATA

  

8

 

 

 

 

 

8.1

  

Transfer of Products

  

8

8.2

  

Transfer of Data

  

8

8.3

  

Effect of Transfer; Acknowledgement of Agency

  

8

 

 

 

ARTICLE 9 WARRANTIES

  

9

 

 

 

 

 

9.1

  

Warranty

  

9

9.2

  

Warranties Transferable

  

9

9.3

  

Vivint Solar’s Performance of Warranty Work

  

9

 

 

 

 

 

 

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

ARTICLE 10 SERVICES AND SUPPORT

  

9

 

 

 

 

 

10.1

  

Services

  

9

10.2

  

Standard of Performance and Services Warranty; Control of Services

  

10

10.3

  

Control of Services

  

10

10.4

  

Waivers and Releases of Encumbrances

  

10

 

 

 

ARTICLE 11 INDEMNIFICATION AND INSURANCE

  

10

 

 

 

 

 

11.1

  

Vivint’s General Indemnity

  

10

11.2

  

Vivint Solar’s General Indemnity

  

11

11.3

  

Notice of Claim

  

11

11.4

  

Insurance

  

11

 

 

 

ARTICLE 12 COMPLIANCE WITH LAWS

  

11

 

 

 

 

 

12.1

  

Vivint Generally

  

11

12.2

  

Vivint Solar Generally

  

11

 

 

 

ARTICLE 13 DEFAULT, TERMINATION AND SUSPENSION

  

12

 

 

 

 

 

13.1

  

Events of Default

  

12

13.2

  

Remedies for Event of Default

  

12

13.3

  

Termination for Force Majeure

  

12

 

 

 

ARTICLE 14 LIMITATIONS AND EXCLUSIONS ON LIABILITY

  

12

 

 

 

 

 

14.1

  

Limitation on Consequential Damages

  

12

14.2

  

Limitation on Aggregate Liability

  

12

14.3

  

Exclusions from Limitations

  

13

14.4

  

No Limitation on Remedies

  

13

14.5

  

Supremacy

  

13

 

 

 

ARTICLE 15 REPRESENTATIONS AND WARRANTIES

  

13

 

 

 

 

 

15.1

  

Organization

  

13

15.2

  

Authority

  

13

15.3

  

Permits

  

13

15.4

  

No Conflicts; Consents

  

13

15.5

  

Legal Proceedings

  

14

 

 

 

ARTICLE 16 DISPUTE RESOLUTION

  

14

 

 

 

 

 

16.1

  

Dispute Resolution, Consent to Jurisdiction and Equitable Remedies

  

14

16.2

  

Continued Performance During Dispute Resolution

  

14

 

 

 

ARTICLE 17 FORCE MAJEURE

  

14

 

 

 

 

 

17.1

  

Force Majeure Events

  

14

17.2

  

Notice of Force Majeure Events

  

14

17.3

  

Mitigation

  

14

 

 

 

ARTICLE 18 INTELLECTUAL PROPERTY MATTERS

  

15

 

 

 

 

 

18.1

  

Vivint Ownership

  

15

18.2

  

Vivint Solar Ownership

  

15

18.3

  

Licenses; Other Developments

  

15

18.4

  

Production and Customer Data

  

15

 

 

 

ARTICLE 19 MISCELLANEOUS

  

16

 

 

 

 

 

19.1

  

Inspection of Vivint’s Records

  

16

19.2

  

Governing Law

  

16

19.3

  

Assignment; Change of Control

  

16

 

 

2

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

19.4

  

Financing Assistance

  

16

19.5

  

Representatives

  

16

19.6

  

Severability

  

16

19.7

  

Amendments

  

17

19.8

  

Non-Waiver

  

17

19.9

  

Independent Contractor

  

17

19.10

  

Counterparts and Execution

  

17

19.11

  

Notices

  

17

19.12

  

Further Assurances

  

17

19.13

  

No Recourse

  

17

19.14

  

Survival

  

17

19.15

  

Third Parties

  

17

19.16

  

Rules of Interpretation

  

17

19.17

  

Entire Agreement

  

18

19.18

  

Master Framework Agreement

  

18

 

 

 

 

 

3

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Schedules and Exhibits

Schedule 1

Definitions

Exhibit A

Product Development Activities

Exhibit A-1

Products and Pricing

Exhibit B

Form of Purchase Order

Exhibit C

Buffer Inventory

Exhibit D

Representatives

Exhibit E

Services

Exhibit F

Service Levels

Exhibit G

Warranties

Exhibit H

Insurance

 

 

 

 

 

4

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

PRODUCT DEVELOPMENT AND SUPPLY AGREEMENT

This PRODUCT DEVELOPMENT AND SUPPLY AGREEMENT (this “Agreement”) is entered into
as of September 30, 2014 (“Effective Date”), by and between VIVINT SOLAR
DEVELOPER, LLC, a Delaware limited liability company (“Vivint Solar”), and
VIVINT, INC., a Utah corporation (“Vivint”). Vivint Solar and Vivint are
referred to herein individually as a “Party”, and collectively as the “Parties”.

RECITALS

WHEREAS, Vivint Solar and Vivint are affiliate business entities, under the
common control and ownership of 313 Acquisition, LLC, a Delaware limited
liability company.

WHEREAS, the Parties have been operated as an interrelated business enterprise,
but are undertaking to separate their operations.

WHEREAS, Vivint Solar and its Affiliates develop solar photovoltaic electric
energy generation projects for residential and commercial customers (each, a
“Project”).

WHEREAS, Vivint provides certain services relating to home automation, security,
energy management solutions, internet services and data storage, retrieval,
access and security products and services to residential and commercial
customers (“Vivint Services”), and, in connection therewith, installs certain
monitoring and communications equipment including the Sky Panel and other
equipment as specified on Exhibit A-1, as amended during the Term (collectively,
the “Monitoring and Communications Equipment”).

WHEREAS, as of the Effective Date, Vivint Solar purchases proprietary equipment
from third parties in order to monitor, collect and communicate performance data
from its Projects for billing and other purposes, along with related data
services.

WHEREAS, the Parties agree that it may be in their mutual best interests to
further develop the Monitoring and Communications Equipment’s functionality so
that it has compatible and/or similar capabilities as certain equipment Vivint
Solar purchases from third parties and for Vivint to perform similar data
services for Vivint Solar and that they would benefit from cross-selling
opportunities arising out of the increased use and installation of the Products,
as so developed for use in Vivint Solar Projects.

WHEREAS, the Parties desire to set forth the terms and conditions upon which
(i) they may elect to proceed with developing the Products, and (ii) Vivint
Solar will use commercially reasonable efforts to purchase, and in which case,
Vivint would sell, the Products and provide the Services.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Parties hereby agree as follows:

Article 1

DEFINITIONS AND GENERAL PROVISIONS

1.1    Definitions and Rules of Interpretation.  Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings set forth in
Schedule 1.

1.2     Term.  Unless terminated earlier as provided in this Agreement, the term
of this Agreement will commence on the Effective Date and shall continue until
the third (3rd) anniversary of the Effective Date (“Initial Term”). The Initial
Term shall automatically renew for successive one (1) year periods (each, a
“Renewal Term” and together with the Initial Term, the “Term”) unless this
Agreement is terminated pursuant to its terms or a Party receives written notice
from the other Party no less than three (3) months prior to the end of the
Initial Term or a Renewal Term, as applicable, specifying that the sending Party
is declining to renew this Agreement.

 

 

 

 

 

 

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Article 2

PRODUCT DEVELOPMENT

2.1     Product Development Activities.  The Parties shall use commercially
reasonable efforts develop the Products, including performing in good faith
their respective Product Development Activities as detailed further in Exhibit
A. The Parties may amend or restate Exhibit A from time to time pursuant to
Section 19.7 as they refine or modify such Product Development Activities. When
and if Vivint Solar determines that the Product Development Activities have been
sufficiently completed, including such testing and debugging of the Products as
the Parties shall undertake as part of the Product Development Activities, that
Vivint Solar desires to commence ordering Products under this Agreement, Vivint
Solar shall provide written notice of such determination (“Notice of
Acceptance”). Notwithstanding Vivint Solar’s delivery of a Notice of Acceptance
and purchase of Products, the Product Development Activities may continue as the
Parties mutually deem necessary or appropriate.

2.2     Project Management.  Each Party will designate a single point of contact
within its organization to manage that Party’s respective Product Development
Activities (each, a “Development Project Leader”), and the Development Project
Leaders designated by each Party as of the Effective Date are set forth in
Exhibit A. The Development Project Leaders will meet as necessary to manage the
Product Development Activities. Vivint’s Development Project Leader will provide
Vivint Solar’s Development Project Leader with reports on the status of the
Product Development Activities at least once every calendar quarter during the
Term.

2.3     Product Designs; Vivint Solar Materials.  In connection with the design
work conducted by it, Vivint will consider and use commercially reasonable
efforts to incorporate Vivint Solar’s recommendations based on existing Vivint
Solar designs and any improvements developed by Vivint Solar. Subject to the
terms and conditions of this Agreement, Vivint Solar hereby grants to Vivint and
its permitted successors and assigns an irrevocable, limited, non-exclusive,
non-sublicensable, non-assignable and non-transferable (except as permitted
under Section 19.3), fully paid-up, royalty-free, worldwide right and license to
use (i) the Vivint Solar Background IP and New Vivint Solar Developments and
(ii) any materials, information, data, designs, software, or other technology
provided or made available by Vivint Solar (“Vivint Solar Materials”), in each
case solely to perform the Product Development Activities and otherwise as
required to fulfill its obligations under this Agreement. The Vivint Solar
Materials are Vivint Solar’s Confidential Information.

2.4    Fees for Vivint’s Product Development Activities.  Vivint Solar shall pay
Vivint for Vivint’s Fully Loaded Costs it incurs in connection with Vivint’s
performance of its Product Development Activities, without markup. Vivint shall
invoice Vivint Solar quarterly the amounts payable pursuant to this Section 2.4,
and Vivint Solar shall pay such invoices within thirty (30) days after the
invoice date.

Article 3

PRODUCT SUPPLY

3.1    Purchase Orders.

3.1.1    Generally.  Subject to developing the Products to work with Vivint
Solar Projects pursuant to Article 2, Vivint Solar will use commercially
reasonable efforts to purchase and deploy such Products in connection with
Vivint Solar Projects. The provisions of this Agreement shall apply to all
Purchase Orders placed by Vivint Solar during the Term for the purchase of the
Products. All purchases of Products under this Agreement will be subject only to
the terms and conditions of this Agreement. If the terms of any Purchase Order
(other than as required by Section 3.1.3), acknowledgment, invoice,
confirmation, or similar document conflict with the terms and conditions of this
Agreement, the terms of this Agreement will govern.

3.1.2     Forecasts.  Simultaneously with its delivery of the Notice of
Acceptance, Vivint Solar will submit to Vivint a 12-month forecast of Products
it reasonably projects it will order during such 12-month period (the “12-Month
Forecast”). Vivint Solar will update the 12-Month Forecast on a rolling basis no
later than the fifth (5th) Business Day of each following calendar month. Vivint
will have the option, at its discretion, to extend the shipment date as
reasonably necessary to fulfill the excess portion of any Purchase Order that
exceeds one hundred ten percent (110%) of the quantity of Products in the
12-Month Forecast for the period covered by such Purchase Order. At all times
during the Term, Vivint Solar shall submit, during or covering such month,
Purchase Orders for no fewer than 90% of the Products included in the 12-Month
Forecast for such month as such forecast was provided for such month 120 days
prior to such month (i.e., Vivint Solar must submit a Purchase Order for any
month of the forecast for no fewer than 90% of the Products that were forecast
for such month in the 12-Month Forecast delivered 120 days before the first
business day

 

 

2

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

of such month). Subject only to this Section 3.1.2, Vivint Solar’s submission of
Purchase Orders is in its sole discretion and that this Agreement does not
impose a minimum purchase obligation on Vivint Solar.

3.1.3    Submission and Acceptance of Purchase Orders.  At any time during the
Term, and pursuant to the terms and subject to the conditions of this Agreement,
Vivint Solar may submit Purchase Orders to Vivint for Products. All Purchase
Orders shall be submitted by electronic mail sent to Vivint’s Representative for
Purchase Orders and, subject to Section 3.1.4, shall comply with the Required
Lead Time. Each Purchase Order delivered by Vivint Solar shall:

(a)    Identify the Products being ordered, including the model name and Product
number set forth in Exhibit A-1;

(b)    the applicable quantity of each type of Product being ordered (“PO
Product Quantity”);

(c)    the Delivery Schedule; and

(d)    the applicable Unit Price for such Products determined in accordance with
Section 4.1 and Exhibit A-1.

Within five (5) Business Days after receipt, Vivint shall accept and acknowledge
in writing all Purchase Orders submitted by Vivint Solar except those that
(i) do not conform to this Agreement, or (ii) are for a Rush Order when there is
insufficient buffer inventory. If within such time period Vivint neither so
accepts such Purchase Order nor rejects such Purchase Order in writing pursuant
to clauses (i) and (ii) above, with a reasonably detailed explanation for the
basis of such rejection, the Purchaser Order shall be accepted for purposes of
this Agreement. If Vivint rejects a Purchase Order for one or both of the
reasons described in pursuant to clauses (i) and (ii) above, it shall not be
accepted. Upon acceptance of a Purchase Order by Vivint, and on the terms and
subject to the conditions set forth in this Agreement, Vivint Solar must
purchase such Products from Vivint, and Vivint must sell and deliver to Vivint
Solar such Products at the Delivery Point in accordance with the applicable
Purchase Order, the Delivery Schedule, and the terms and conditions of this
Agreement.

3.1.4    Rush Orders.  If Vivint Solar submits a Purchase Order with a Delivery
Schedule that does not allow for the Required Lead Time (a “Rush Order”), and
Vivint accepts such Purchase Order, Vivint shall use commercially reasonable
efforts to fill any such Rush Order, including using the buffer inventory
maintained pursuant to Section 7.1, if any, to fulfill any such Rush Order.
Vivint may increase the Unit Price of each Product that is subject to a Rush
Order by ten percent (10%). Notwithstanding anything in this Section 3.1.4,
Vivint shall be under no obligation to accept a Rush Order if the PO Product
Quantity exceeds the buffer inventory of the ordered Products, if any,
maintained pursuant to Section 7.1 as of the first Scheduled Ship Date proposed
by Vivint Solar under such Purchase Order.

3.1.5    Changes to Destination Point.  Notwithstanding anything in a Purchase
Order or associated Delivery Schedule, Vivint Solar may revise the Destination
Points in any Delivery Schedule provided such revision is delivered in writing
to Vivint no later than five (5) days prior to the applicable Scheduled Ship
Date for such installment of Products. Any increases in costs charged by the
Carrier(s) relating to such change shall be paid by Vivint Solar in accordance
with Section 5.1.2.

3.2     Installation of Products.  During the Term: (a) Vivint Solar will use
Good Faith Efforts to install Products in residences at which Vivint Solar
installs a Project and correspondingly purchase such Products from Vivint under
this Agreement; and (b) Vivint will use Good Faith Efforts to install Products
that have been developed in connection with the Product Development Activities
in each residence at which it performs Vivint Services. For purposes of this
Section 3.2, “Good Faith Efforts” means that the Party charged with taking such
actions shall (i) make a good faith assessment of the quality, features,
functions, performance technological sophistication, cost and other operational
attributes of the Products, and (ii) determine, based on the assessment referred
to in clause (i), whether to install the Products, in the case of Vivint Solar,
in its Projects, and in the case of Vivint, in residences where it performs
Services, provided that if, based on the assessment referred to in clause
(i) above, the Products are materially equivalent to any other product offered
by any third party, Good Faith Efforts shall require the relevant Party to
install Products rather than such other product.

3.3    Right to Use the Products Following Installation.  Following Vivint
Solar’s installation of a Product in connection with a Project, Vivint shall
have the right to access and use such Product in the future in connection with
its provision of Vivint Services at the same location so long as: (a) Vivint
pays Vivint Solar a one-time payment equal to fifty percent (50%) of the
original Unit Price of such Product, whether through a single payment to Vivint
Solar or a credit against future amounts due by Vivint Solar (at Vivint Solar’s
option) and which shall be in addition to any other consideration payable by
Vivint to Vivint Solar under other

 

 

3

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Contracts between the Parties; (b) such use does not interfere with Vivint
Solar’s use of the Product or the Services provided by Vivint to Vivint Solar;
and (c) title to the Product is vested in Vivint Solar. If Vivint installs a
Product in connection with its provision of the Vivint Services, Vivint Solar
shall have the right to access and use such Product if Vivint Solar later
installs a Project at the same location so long as so long as: (i) Vivint Solar
pays Vivint a one-time payment equal to fifty percent (50%) of the original Unit
Price of such Product, in a single payment to Vivint and which shall be in
addition to any other consideration payable by Vivint Solar to Vivint under
other Contracts between the Parties; and (ii) such use does not interfere with
Vivint’s use of such Product or Vivint’s provision of the Vivint Services at
such location. The payments set forth in this Section 3.3 are in addition to any
fees or other amounts payable under the Marketing Services Agreement.

Article 4

UNIT PRICE AND PAYMENT TERMS

4.1     Unit Price.

4.1.1    Unit Price and Contract Amount.  The unit price for each Product shall
be as set forth in Exhibit A-1 (the “Unit Price”), as may be modified pursuant
to Section 4.1.2. All Unit Prices are F.C.A. Vivint’s Facility (INCOTERMS 2010)
and are subject to the inclusions and exclusions specified in Section 4.2.

4.1.2    Unit Price Modification.  Upon Vivint Solar’s delivery of the Notice of
Acceptance and thereafter on each anniversary of the date on which the first
Purchase Order for Products is issued by Vivint Solar and that is accepted by
Vivint (each, the “Initial Purchase Order Anniversary”), the Unit Price shall be
adjusted (up or down) for the upcoming year to an amount equal to the Fully
Loaded Costs incurred by Vivint for such Product as of the date of such Initial
Purchase Order Anniversary. Such adjustments to the Unit Price shall apply to
Products purchased under Purchase Orders issued by Vivint Solar after the
applicable Initial Purchase Order Anniversary. No later than thirty (30) days
prior to each Initial Purchase Order Anniversary during the Term, Vivint shall
provide Vivint Solar with the adjusted Unit Price along with reasonable
supporting documentation to justify its determination of such adjustment
(whether up or down). The Parties agree that Vivint shall use the same method
for calculating the adjusted Unit Price as it used to calculate the Unit Price
in Exhibit A-1 as of the Effective Date. Vivint Solar shall notify Vivint no
later than twenty (20) days prior to the applicable Initial Purchase Order
Anniversary if it has a good faith objection to Vivint’s calculations or
methodology, and the Parties shall promptly meet and work to resolve any
disagreements in in good faith prior to the applicable Initial Purchase Order
Anniversary. Should the Parties fail to resolve any dispute by the Initial
Purchase Order Anniversary, Vivint’s adjustment to the Unit Price shall
nevertheless apply to Products purchase under Purchase Orders issued by Vivint
Solar after the applicable Initial Purchase Order Anniversary, the Parties
acknowledging that Vivint Solar has no obligation to issue such Purchase Orders.

4.2     Inclusions and Exclusions from Unit Prices.  The Unit Prices include all
(a) Product packaging, (b) licensing fees, royalties and similar charges,
(c) labor and other internal overhead costs incurred by Vivint in making
transportation arrangements pursuant to Section 5.1.2, (d) all Warranties, and
(e) all Basic Services. Vivint Solar will be solely responsible for the payment
of all applicable sales or use Taxes that accrue in connection with the purchase
of the Products under this Agreement (except Taxes included in Carriers’
invoices relating to shipping), and will indemnify Vivint from damages resulting
from the failure to make these payments. Vivint shall provide Vivint Solar with
reasonable assistance in determining amounts payable for sales or use Taxes,
provided such assistance does not result in Vivint incurring out-of-pocket costs
to third parties. The Unit Prices exclude all transportation charges payable by
Vivint Solar pursuant to Section 5.1.2, and such amounts relating to each
shipment shall be listed as a separate line item on the Invoice accompanying the
shipment pursuant to Section 4.3.

4.3    Invoices and Payment.  Vivint will invoice Vivint Solar with each
shipment (each, an “Invoice”). Payment terms will be the full invoiced amount
payable within thirty (30) days after the Invoice date (i.e., net 30 payment
terms) (each, a “Payment Date”). Vivint will submit Invoices electronically on
the Delivery Date. Vivint Solar may, in good faith, dispute such Invoice by
providing Vivint with written notice identifying the basis for such dispute, and
the Parties shall work in good faith to promptly resolve any dispute prior to
the Payment Date; provided, however, if a dispute regarding amounts set forth in
an Invoice is ongoing, Vivint Solar shall nevertheless pay such disputed amounts
by the Payment Date unless Vivint Solar otherwise rightfully rejects Products
that form the basis of the Payment Dispute prior to the Payment Date. Any
payment disputes not resolved as of the applicable Payment Date shall be
resolved in accordance with the dispute resolution provisions in Article 16.

4.4     Late Payments.  Any amount not paid by a Party when due under this
Agreement shall accrue interest at the Late Payment Rate beginning on the date
that is five (5) Business Days after the applicable Payment Date and continuing
until paid in full

 

 

4

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

unless later determined that amounts on which interest is being charged were
charged by Vivint in error. Additionally, if Vivint Solar is more than ten
(10) days delinquent in any payment obligation to Vivint when and as due under
this Agreement, Vivint may upon written notice to Vivint Solar (i) decline to
accept Purchase Orders issued by Vivint Solar as of such date until all
delinquent amounts and interest are paid in full, (ii) recover all costs of
collection including, but not limited to, reasonable attorneys’ fees; and
(iii) upon Vivint Solar’s breach of this Agreement pursuant to Section 13.1.1,
and in addition to any rights and remedies set forth in Section 13.2, suspend
its performance under any Purchase Order and withhold future shipments until all
delinquent amounts, interest and collection costs are paid in full; provided,
however, notwithstanding any payment default, Vivint shall in no event suspend
the Services or performance of its warranty obligations in connection with
Products that have been delivered to Vivint Solar as of such date.

4.5     Payments Not Acceptance of Products.  No payment made hereunder shall be
considered or deemed to represent that Vivint Solar has inspected the Products
or checked the quality or quantity thereof and shall not be deemed or construed
as approval or acceptance of any Products, or as a waiver of any claim or right
that Vivint Solar may then or thereafter have, including any warranty right.
Acceptance of Products shall only occur as set forth in Section 5.2.2.

4.6     Set-Off.  Vivint Solar may set-off against amounts Invoiced by Vivint
any amounts either (a) agreed by Vivint to be due to Vivint Solar, or
(b) determined by a non-appealable order of a court of competent jurisdiction to
be due to Vivint Solar, in either case as a result of: (i) a failure of any
Product to comply with the applicable Specification, the applicable Purchase
Order, or any other requirement set forth in this Agreement; (ii) third party
Actions for Losses filed or threatened to be filed (including any Encumbrances)
relating to Vivint; (iii) the occurrence of an Event of Default set forth in
Section 13.1; (iv) any other amounts payable by Vivint to Vivint Solar under
this Agreement. Failure or forbearance on the part of Vivint Solar in
off-setting any amounts against Vivint shall not be construed as accepting or
acquiescing to any performance or non-performance, including any disputed claims
or amounts.

Article 5

DELIVERY, ACCEPTANCE AND REJECTION, TITLE AND RISK OF LOSS

5.1     Delivery of Products, Shipment Protocol and Packaging.

5.1.1    Delivery.  All Products purchased by Vivint Solar and sold by Vivint
under Purchase Orders shall be delivered by Vivint to Vivint Solar F.C.A.
Vivint’s Facility (INCOTERMS® 2010) (“Delivery Point”) in accordance with this
Article 5 and the Scheduled Ship Dates set forth in the applicable Delivery
Schedule. Vivint acknowledges and agrees that time is of the essence with
respect to each delivery of Products to the Delivery Point. If Vivint causes the
delivery of Products to occur at a location other than the Delivery Point
without Vivint Solar’s written consent, Vivint Solar shall only be responsible
for paying the average shipping-related costs (on a per Product basis) that
Vivint Solar was charged for shipments from the Delivery Point to the same
Destination Point(s) in the prior three (3) calendar months.

5.1.2    Transportation Arrangements.  Vivint shall be responsible for making
all transportation arrangements with Carriers in order to ship such Product from
the Delivery Point to the Destination Point, including unloading the Products at
the Destination Point, all in accordance with the applicable Delivery Schedule,
the Shipment Protocol, and the other provisions of this Section 5.1. All costs
and expenses charged by Carriers to Vivint shall be passed through to Vivint
Solar, without markup, on the applicable Invoice delivered with shipment of the
Products. The Unit Price includes all internal Vivint personnel time spent
performing such scheduling and arrangement services. If Vivint Solar requires
Vivint to cancel its transportation arrangements with a Carrier for any reason
or requests expedited or premium shipping, then Vivint Solar shall be
responsible for cancellation charges or additional premium charges incurred by
Vivint; provided, however, Vivint shall be responsible for any premium shipping
charges related to late delivery of a Product. Vivint shall use commercially
reasonable efforts to use Carriers that have industry standard liability
insurance, and Vivint shall notify Vivint Solar of Carriers it intends to use in
advance of first retaining such Carriers so that Vivint Solar can verify
insurance coverage. At any time during the Term, upon written notice, Vivint
Solar may (a) request that Vivint not use a Carrier based on deficient insurance
coverage (with any cancellation charges being reimbursed by Vivint Solar); and
(b) assume responsibility for transportation arrangements, and the Parties will
work together in good faith to ensure a seamless transition of responsibilities.

(a)    Documents of Title.  Vivint shall provide the Carrier with a bill of
lading, bill of sale or other document of title when the Products are delivered
to the Carrier at the Delivery Point.

 

 

5

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

(b)    Packing List.  Vivint shall provide an itemized list of all Products
delivered to a Carrier for each shipment (which may include multiple trucks) in
order to validate the quantity and type of Products delivered. The packing list
must include (i) the Purchase Order number, (ii) the model name and Product
number, and (iii) the quantity of each Product so shipped.

5.1.3    Packaging.  Vivint shall package, mark and handle all of the Products
and shipping containers in accordance with prudent commercial practices in the
United States manufacturing industry and Vivint’s standard practices.

5.1.4    Importer of Record.  As between Vivint and Vivint Solar, Vivint shall
be the “importer of record” with respect to all Products and raw materials
composing such Products.

5.1.5    Shipment Protocols.  Vivint shall cause the Carriers to comply with any
reasonable protocols for delivery of Products at the Destination Point that
Vivint Solar provides to Vivint within a reasonable period of time prior to the
Scheduled Ship Date (the “Shipment Protocols”), including receiving hours,
restrictions on the Carrier’s vehicle size, etc. Any special Shipment Protocols
that result in Carriers adding or increasing charges to Vivint shall be payable
by Vivint Solar pursuant to Article 4 and Section 5.1.2.

5.1.6    Early Deliveries.  Vivint Solar reserves the right to refuse delivery
of any quantity of Products more than that specified in its Purchase Order and
any deliveries to the Destination Point(s) made more than five (5) days in
advance of the Delivery Date specified for such Products. Vivint Solar may
return, freight collect, all Products received prior to such date or in excess
of the quantity specified in the applicable Purchase Order, or may, at its
option, retain such Products with payment deferred until it would otherwise be
due as though the Invoice was submitted on the original Scheduled Ship Date.

5.2     Rejection of Products and Acceptance.

5.2.1    Rejection of Products.

(a)    Inspection.  Vivint Solar shall inspect the Products within five (5) days
after arrival of the Products at the Destination Point.

(b)    Rejection.  Notwithstanding anything to the contrary in this Agreement or
applicable Laws that may be altered by contract (including, without limitation,
Utah Code § 70A-2-602(1)), Vivint Solar or its representatives may, by notice to
Vivint pursuant to Section 5.2.1(c), reject any non-conforming Product or
shipments of Products up to the earlier of: (i) commencement of installation of
the Product; or (ii) ten (10) days following the Delivery Date. If Vivint Solar
rejects any Product, Vivint Solar shall promptly return the rejected Products to
Vivint (at Vivint’s expense), whereupon Vivint must either (at Vivint’s option)
(A) refund any amounts paid by Vivint Solar for such rejected Product, or
(B) replace the rejected Product at Vivint’s sole cost and expense (including
shipping and transportation costs for returning the rejected Product from its
then-current location and shipping the replacement Product to the Destination
Point nominated by Vivint Solar) within thirty (30) days after receiving Vivint
Solar’s written notice of rejection.

(c)    Notice of Rejection.  Vivint Solar’s notice of rejection shall include
(i) a description of the reason(s) for the rejection, and (ii) if applicable, of
the damage or defect to the Product.

5.2.2    Acceptance.  Any Products not rejected in accordance with Section 5.2.1
shall be deemed accepted by Vivint Solar; provided, that such deemed acceptance
shall not affect any right or remedy available pursuant to the Warranty
applicable to the Product regardless of whether such right or remedy is
exercised by Vivint Solar or by any assignee or transferee. Once accepted, any
defects discovered in a Product shall be resolved pursuant to the terms and
conditions of the applicable Warranty. Delivery of a Product to the Carrier at
the Delivery Point, or receipt by Vivint Solar of a Product at the Destination
Point, shall in no event be construed as Vivint Solar’s acceptance of the
Product.

5.3    Transfer and Warranty of Title.  Subject to Article 8, title to each
Product shall pass from Vivint to Vivint Solar or Vivint Solar’s designee at the
Delivery Point when such Products have been loaded on the Carrier’s means of
transport. Vivint warrants good title to all Products furnished hereunder, and
Vivint represents that, when title to a Product passes to and vests in Vivint
Solar or its designee as described in this Section 5.3, such Product shall be
free and clear of any and all Encumbrances including any purchase money security
interest or right of Vivint to perfect any such security interest in the
Products. To the greatest extent permitted by Law, Vivint hereby waives any
right it has to assert a security interest in the Products or to perfect such
right, and Vivint covenants that it shall not file any U.C.C. financing
statements asserting a security interest in the Products. For the avoidance of
doubt,

 

 

6

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

transfer of title to Products hereunder shall not affect Vivint Solar’s rights
or Vivint’s obligations as set forth in other provisions of this Agreement
(including Article 5, Article 9 and Article 11).

5.4     No Encumbrances.

5.4.1    No Vivint Encumbrances; Removal.  Vivint shall not permit or suffer to
exist any Encumbrance, including an Encumbrance of any Person claiming by,
through or under Vivint, its subcontractors, vendors or any Affiliate thereof,
upon the Products after passage of title (except for any Encumbrance securing
payment for such Product arising by operation of law which shall be released
pursuant to Section 5.4.3), any Project incorporating such Products, or other
property of Vivint Solar, any Person to whom Vivint Solar has assigned or
otherwise transferred Products, or the real or personal property of a customer
hosting a Project (each, a “Vivint Encumbrance”). If any such Vivint Encumbrance
is imposed or asserted, Vivint shall promptly pay or discharge and discharge of
record any such Vivint Encumbrance or other charges which, if unpaid, might be
or become a Vivint Encumbrance.

5.4.2    Vivint Solar Right to Remove.  Upon the failure of Vivint to timely
discharge or cause to be released any Vivint Encumbrance as required under
Section 5.4.1, Vivint Solar may, but shall not be obligated to, pay, discharge
or obtain a surety bond for such Vivint Encumbrance. Upon such payment,
discharge or posting of surety bond, Vivint Solar shall be entitled to, at its
option, set off such amounts together with all out-of-pocket expenses reasonably
incurred by Vivint Solar in connection with such payment, discharge or posting
pursuant to Section 4.6 or submit an invoice to Vivint for reimbursement of all
such amounts.

5.4.3    Security Interests Created by Operation of Law.  If an Encumbrance
attaches to the Products in favor of Vivint by operation of Law to secure
payment for the Products, to the greatest extent permitted by applicable Law,
such Encumbrance with respect to one Product shall not apply to any other
Product, and payment in full for one Product shall serve to release such
Encumbrance. There shall be no cross-collateralization of the Products.

5.5    Risk of Loss.  Subject to Article 8, care, custody and control of the
Products, and risk of loss to the Products, shall transfer from Vivint to Vivint
Solar at the Delivery Point when such Products have been loaded on the Carrier’s
means of transport.

Article 6

PRODUCT SPECIFICATIONS, ENGINEERING CHANGES AND INSPECTIONS

6.1     Specifications.  Vivint shall supply Products that conform to the
applicable Specifications, all Warranties and the other requirements of this
Agreement.

6.2     Modifications to Existing Products.

6.2.1    Generally.  Vivint shall provide written notice to Vivint Solar at
least thirty (30) days prior to making any hardware, software or firmware
modifications to a Product. Vivint shall not make any changes to any Product and
for any reason reasonably would be foreseen to have an adverse effect on the
functionality of the Product without first obtaining Vivint Solar’s written
consent. Upon Vivint Solar’s agreement to such modifications, the Parties will
amend Exhibit A-1 to substitute the modified Specifications for the obsolete
Specifications resulting from any such modification. Notwithstanding the
foregoing provisions of this Section 6.2.1, without prior notice to Vivint
Solar, Vivint may make any modification to any Product that is required to be
made by any Governmental Authority, or that Vivint reasonably determines to be
necessary in connection with a voluntary safety recall of the Products or
otherwise for consumer safety considerations, provided that Vivint promptly
thereafter provides written notice of such modification to Vivint Solar.

6.2.2    Costs of Changes.  All modifications to a Product will be implemented
at the sole expense of Vivint, unless the modification is (i) requested by
Vivint Solar, or (ii) the defect or nonconformity necessitating the modification
is the fault of Vivint Solar in providing defective functional specifications
for Products, in which events Vivint Solar shall be responsible for the
reasonable expenses of such modification, including a reasonable allocation of
labor and overhead.

6.3    New Products.  In connection with its Product Development Activities,
Vivint shall keep Vivint Solar informed of any new Products or improvements to
the Sky Panel as it exists as of the Effective Date or improved Products after
the Effective Date. Vivint Solar will notify Vivint in writing if it wishes to
add the new products to this Agreement. If Vivint Solar agrees, the Parties will
proceed to amend Exhibit A-1 to establish new or revised Unit Prices (which the
Parties agree shall be consistent with Vivint’s fully-burdened cost to produce
such new Products), add model names and numbers, and add new Specifications.
Following amendment of

 

 

7

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Exhibit A-1, the new products will be considered Products under this Agreement
and will be purchased and sold under the terms and conditions of this Agreement.

6.4     Manufacturing Facility Inspections.  Vivint Solar, at Vivint Solar’s
sole cost and expense, shall have the right (but not the obligation) to inspect
Vivint’s Manufacturing Facility, including inspection of the production of the
Products at Vivint’s Manufacturing Facility, upon at least five (5) Business
Days prior notice. Vivint shall make available to Vivint Solar a representative
of Vivint to answer questions and demonstrate the quality control procedures at
Vivint’s Manufacturing Facility or Vivint’s Facility, as applicable.

6.5    Discovery of Defects; Corrective Actions.  If any inspection or testing
by Vivint Solar indicates that any of the Products that have been identified for
shipment to Vivint Solar are defective and/or do not comply with the
Specifications, the applicable Purchase Order, the applicable Warranty, or any
other requirement set forth in this Agreement, Vivint Solar shall notify Vivint
of such defect or non-compliance, and Vivint shall implement all necessary
actions to ensure that the Products to be shipped to Vivint Solar in accordance
with this Agreement and the Purchase Orders comply with the Specifications, the
applicable Purchase Order, the applicable Warranty, or such other applicable
requirement set forth in this Agreement.

6.6    Inspections Not Waiver.  Nothing in this Article 6 relating to any
inspections or quality control tests undertaken with respect to Products,
including any required replacement of Products that do not pass such inspection
or testing, shall operate to relieve Vivint’s obligations to deliver the
Products on a timely basis or to limit Vivint Solar’s termination rights
pursuant to Article 13.

6.7     Application to Suppliers and Contract Manufacturers.  Vivint shall
ensure that any contract manufacturer or supplier it uses to manufacture the
Products provides Vivint Solar the same rights and is subject to the same
obligations as set forth in this Article 6.

Article 7

SUPPLY CONTINGENCIES

7.1    Buffer Inventory.  Vivint will maintain a buffer inventory in accordance
with the terms and conditions of Exhibit C.

7.2     Allocation.  Vivint will use its best efforts to maintain the ability to
supply all Products that Vivint Solar orders from Vivint. If the supply of any
Product, to Vivint’s knowledge, will be adversely affected for any reason,
Vivint Solar’s orders, subject to normal lead-time requirements, will be filled
according to an allocation plan no less favorable than that provided to any
other Vivint customer (including Affiliates or customers of the Vivint
Services). Vivint will provide Vivint Solar with as much notice as possible if
it anticipates or has reason to believe that Vivint’s output of the Products
will not be sufficient to meet all of Vivint Solar’s requirements as set forth
in issued Purchase Orders.

7.3    Discontinuance.  During the Term, Vivint shall not discontinue production
of a Product that has been developed as part of the Product Development
Activities without Vivint Solar’s prior written consent, which shall not be
unreasonably withheld, conditioned or delayed.

Article 8

TRANSFER OF OWNERSHIP OF PRODUCTS AND DATA

8.1     Transfer of Products.  Title to the Products ordered under a Purchase
Order shall be freely transferrable by Vivint Solar to any other Person holding
title to the System in which the Product is installed without notice to or the
consent of Vivint.

8.2     Transfer of Data.  For clarity, upon transfer of any Products pursuant
to Section 8.1, all right, title and interest in and to the Data relating to
such Products (whether then generated or generated in the future) shall pass to,
vest in, and thereafter be owned by the owner of the System.

8.3     Effect of Transfer; Acknowledgement of Agency.  Following transfer of a
Product subject to Sections 8.1 and 8.2, Vivint acknowledges and agrees that any
obligations it has to Vivint Solar under this Agreement with respect to the
transferred Products and Data it shall have towards the Person having title to
the Products and Data, and any rights that Vivint Solar has under

 

 

8

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

this Agreement with respect to such Product(s) and Data are assumed by such
Person having title to the Products and Data. No transfer of title to Products
and Data shall serve to increase, diminish or otherwise modify the rights or
obligations set forth in this Agreement with respect to such Products and Data,
including, without limitation, the Warranties and Vivint’s obligation to perform
the Services relating to such Products and Data, and Vivint shall continue to
support the Product for the owner of the System as though Vivint Solar requested
such support under this Agreement. Without limiting Section 9.2, Vivint
acknowledges that, unless otherwise informed by the transferee of the Product
and System in writing, Vivint Solar will be serving as the agent of any such
transferee with full power and authority to, on behalf and for the benefit of
such transferee, exercise all rights of the transferee under this Agreement
relating to such transferred Products and Data and demand performance of all
obligations of Vivint relating to such transferred Products and Data as though
Vivint Solar remained owner of the Products and Data under this Agreement.

8.3.1    Vivint’s Use of Data Following Transfer.  Following transfer of the
Data pursuant to Section 8.2, Vivint Solar agrees, represents and covenants that
Vivint’s rights to use and disclose such Data shall continue to be as set forth
in Sections 18.4.2 and 18.4.3, and Vivint Solar shall procure all necessary
agreements to ensure same.

Article 9

WARRANTIES

9.1     Warranty.  Vivint hereby provides the Warranties with respect to the
Products supplied pursuant to this Agreement; provided, that nothing in the
Warranties (including, without limitation, the disclaimer) shall be read or
deemed to limit Vivint’s obligations or Vivint Solar’s rights as expressly set
forth in this Agreement. The “Product Warranty Period for the Products purchased
under a Purchase Order is as set forth in the Product Warranty.

9.2    Warranties Transferable.  The Warranties shall be freely transferable by
Vivint Solar, without notice to or consent of Vivint, to any subsequent owner of
the Products at the original site of installation, including, without
limitation, Financing Parties providing tax equity financing for the applicable
Project in which the warranted Product is installed. Notwithstanding any such
transfer, Vivint Solar shall be a joint beneficiary of the Warranties supplied
hereunder and shall have the same rights as any transferee, on behalf of such
transferee, to make claims and obtain service, recoveries and other remedies
under the Warranties with respect to the applicable Products; provided, that
under no circumstance shall both Vivint Solar and the applicable transferee be
entitled to make claims and obtain service, recoveries and other remedies with
respect to the same claim, defect or similar issue with respect to such
Products.

9.3     Vivint Solar’s Performance of Warranty Work.  Vivint Solar, itself or
through others, may (but is not required to) at its own cost and expense replace
any Defective Product with an equivalent Product that Vivint Solar has purchased
from Vivint if: (a) Vivint has failed to commence its curative obligations under
the Product Warranty within fifteen (15) days of being notified of a Defective
Product pursuant to the Product Warranty; (b) after the fifteen (15) day period
elapses, Vivint Solar notifies Vivint of its intent to cure and provides an
additional period of no less than five (5) days for Vivint to commence its
curative obligations under the Product Warranty and either Vivint fails to
commence such work or notify Vivint Solar of reasonable reasons for such delay
(e.g., replacement Products or components thereof are unavailable within such
time period); and (c) such defect in the Defective Product relates to hardware
and can be resolved by replacement with another Product. In addition, Vivint
Solar may (but is not required to) replace any Defective Product with an
equivalent Product if Vivint requests in writing that Vivint Solar perform such
replacement in order to satisfy Vivint’s warranty obligations. If Vivint Solar
replaces the Defective Product with Vivint Solar’s own stock pursuant to this
Section 9.3, (i) Vivint Solar shall bear the costs of removal of the Defective
Product and installation of the replacement Product, and (ii) Vivint shall
supply a replacement Product with its next shipment of Products to Vivint Solar
at no cost to Vivint Solar. Any warranty work performed by Vivint Solar under
this Section 9.3 shall be deemed performed by Vivint and, in the absence of
Vivint Solar’s or its contractor’s gross negligence, shall not operate to void
the Product Warranty.

Article 10

SERVICES AND SUPPORT

10.1     Services.  Vivint shall perform the Services for Vivint Solar (or any
transferee of the Products, including, without limitation, a Financing Party
providing tax equity financing) commencing on the Delivery Date of such Product
and continuing for so long as such Product, including any replacements to the
originally installed Products in connection with Vivint’s performance of
Warranty work or in connection with a Product Hardware Upgrade, remains
installed in connection with the original Project (the “Services Period”).
Consideration for the Basic Services is included in the Unit Price of the
Products and shall not be separately

 

 

9

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

charged by Vivint. Consideration for the Supplemental Services is set forth in
Exhibit E. The obligations of Vivint to perform the Basic Services, and rights
granted to Vivint Solar to have such Basic Services performed by Vivint shall
survive any termination, cancellation or expiration of this Agreement; provided,
however, Vivint shall have no further obligation to perform the Basic Services
with respect to one or more Products for which Vivint Solar did not pay the Unit
Price.

10.2    Standard of Performance and Services Warranty; Control of
Services.  Vivint shall (itself or through others) perform the Services, and
hereby warrants that all Services will be performed, in an timely, good and
workmanlike manner, and all Services shall be performed, and all work,
documentation, and instruments of service to be supplied by Vivint to Vivint
Solar in connection with the Services shall be in compliance with all applicable
Laws, the covenants, representations and warranties (including the Product
Warranty) and other requirements in this Agreement, and Prudent Industry
Practices (“Services Warranty”). If the Services or any deliverables fail to
meet the foregoing Services Warranty and such failure is discovered at any time
during the Services Period (“Services Warranty Period”), promptly following
notice of such defect or nonconformity from Vivint Solar (or any transferee of
the Product, including, without limitation, a Financing Party providing tax
equity financing), Vivint shall, at Vivint’s sole cost and expense, promptly
re-perform or otherwise correct any failure of the Services or such deliverables
to meet the Services Warranty.

10.3    Control of Services.  Vivint shall be solely responsible for all means,
methods, techniques, sequences, procedures, and safety programs in connection
with its performance of the Services. Except as expressly set forth in this
Agreement, Vivint Solar does not have authority over, the right to control, or
the responsibility for supervision of Vivint’s or any of its subcontractors’
personnel.

10.4     Waivers and Releases of Encumbrances.  If Vivint has retained
subcontractors to perform any of the Services, upon Vivint Solar’s request,
Vivint shall tender to Vivint Solar, in a form complying with applicable Law,
waivers and releases of Encumbrances (conditioned only upon Vivint’s payment to
such subcontractors) from such subcontractors and any unconditional waivers and
releases of Encumbrances within ten (10) days following Vivint’s payment of all
amounts due to subcontractors.

Article 11

INDEMNIFICATION AND INSURANCE

11.1     Vivint’s General Indemnity.  Vivint shall defend, indemnify and hold
harmless Vivint Solar, its Affiliates and its Financing Parties, along with each
of their respective officers, directors, partners, members, shareholders,
agents, employees, successors, and assigns (collectively, the “Vivint Solar
Indemnitees”), from and against all Actions brought against and Losses incurred
by any Vivint Solar Indemnitee arising out of or relating to this Agreement or
any Purchase Order to the extent such Actions and Losses are caused by or are
the result of any third party claim resulting from or arising out of: (a) any
breach of this Agreement by Vivint or its successors and assigns (collectively,
the “Vivint-Related Persons”); (b) the negligence or willful misconduct of the
Vivint-Related Persons; (c) injury to person or property resulting from any
product liability claims or other claims relating to the Products, including,
without limitation, Vivint’s labeling on the Products or Vivint’s failure to
withdraw or recall Products in a timely fashion; and (d) infringement by the
Monitoring and Communications Equipment, Products, Hosted Software or the
Product Development Activities of the Intellectual Property Rights of any third
party under the Laws of the United States of America or any state or territory
thereof (but not, for avoidance of doubt, the Laws of any foreign country),
except to the extent that a claim is based on or arises out of (i) modifications
to the Monitoring and Communications Equipment made in accordance with written
directions or specifications provided by Vivint Solar or its Affiliates,
(ii) the inclusion in the Products of Vivint Solar Background IP (other than New
Vivint Solar Developments to the extent they are created by Vivint and assigned
to Vivint Solar by Vivint pursuant to Section 18.2) if such infringement would
not have occurred but for such inclusion or (iii) the use or integration of the
Monitoring and Communications Equipment, Products or Hosted Software in
combination with any third party Intellectual Property Rights or products or
services by Vivint Solar, if such infringement would not have occurred but for
such integration or combination. Without limiting the generality of the
foregoing clause (d), Vivint shall, at Vivint’s option and Vivint’s sole cost
and expense, either (x) procure for Vivint Solar, or reimburse Vivint Solar for
procuring, the right to continue using any Monitoring and Communications
Equipment, Products or Hosted Software found to infringe the Intellectual
Property rights of a third party or (y) modify or replace the infringing
Monitoring and Communications Equipment, Products or Hosted Software so that it
becomes non-infringing, in either case in a manner and time period that does not
unreasonably interfere with Vivint Solar’s activities or operations. If in
connection with any such claim the continued use of any Monitoring and
Communications Equipment or Product is forbidden by any court of competent
jurisdiction, and neither of the foregoing remedies under clauses (x) or (y) are
available, (A) Vivint will refund 100% of amounts paid by Vivint Solar and its
Affiliates for Monitoring and Communications Equipment and Products purchased
under this Agreement

 

 

10

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

which are then currently being held in inventory and will reimburse to Vivint
Solar and its Affiliates the cost of return shipping and insurance for those
Monitoring and Communications Equipment and Products, and (B) Vivint may
terminate this Agreement.

11.2    Vivint Solar’s General Indemnity. Vivint Solar shall defend, indemnify
and hold harmless Vivint and its Affiliates, along with each of their respective
officers, directors, partners, members, shareholders, agents, employees,
successors, and assigns (collectively, the “Vivint Indemnitees”), from and
against all Actions brought against and Losses incurred by any Vivint Indemnitee
arising out of or relating to this Agreement or any Purchase Order to the extent
such Actions and Losses are caused by or are the result of any third party claim
resulting from or arising out of: (a) any breach of this Agreement by Vivint
Solar or its successors and assigns (collectively, the “Vivint Solar-Related
Persons”); (b) the negligence or willful misconduct of the Vivint Solar-Related
Persons; and (c) infringement claims based on or arising out of
(i) modifications to the Monitoring and Communications Equipment sold to Vivint
Solar under this Agreement that are made in accordance with written directions
or specifications provided by Vivint Solar or its Affiliates, or (ii) the
inclusion in the Products sold to Vivint Solar under this Agreement of Vivint
Solar Background IP or New Vivint Solar Developments (other than New Solar
Vivint Developments to the extent they are created by Vivint and assigned to
Vivint Solar by Vivint pursuant to Section 18.2) if such infringement would not
have occurred but for such inclusion.

11.3     Notice of Claim.  A Vivint Solar Indemnitee or Vivint Indemnitee (each,
an “Indemnified Party”) shall, promptly after the receipt of notice of the
commencement of any legal action or of any claims against such Indemnified Party
in respect of which indemnification may be sought pursuant to the provisions of
this Article 11, notify Vivint or Vivint Solar, as the case may be (each, an
“Indemnifying Party”) in writing thereof, provided that the failure of an
Indemnified Party promptly to provide any such notice shall only reduce the
liability of the Indemnifying Party by the amount of any damages attributable to
the failure of the Indemnified Party to give such notice in such manner. In case
any such claim or legal action shall be made or brought against an Indemnified
Party and such Indemnified Party shall notify the Indemnifying Party thereof,
the Indemnifying Party may, or if so requested by the Indemnified Party shall,
assume the defense thereof and after notice from the Indemnifying Party to the
Indemnified Party of its election to assume the defense thereof with legal
counsel reasonably satisfactory to the Indemnified Party, the Indemnifying Party
will not be liable to the Indemnified Party under this Article 11 for any legal
fees and expenses subsequently incurred by such Indemnified Party in connection
with the defense thereof. If the Indemnifying Party does not assume the defense
of any such claim or legal action, then the Indemnifying Party shall remain
liable to such Indemnified Party for any legal fees and expenses incurred by
such Indemnified Party in connection with the defense thereof. No Indemnified
Party shall settle any indemnified claim over which the Indemnifying Party has
not been afforded the opportunity to assume the defense. The Indemnifying Party
shall control the settlement of all claims over which it has assumed the
defense; provided, that the Indemnifying Party shall not conclude any settlement
which requires any action or forbearance from action by an Indemnified Party, or
any payment by an Indemnified Party, without the prior approval of the
Indemnified Party. The Indemnified Party shall provide reasonable assistance to
the Indemnifying Party as reasonably requested by the Indemnifying Party, at the
Indemnifying Party’s sole cost and expense, in connection with such legal action
or claim. For claims over which the Indemnifying Party has assumed the defense,
the Indemnified Party shall have the right to participate in and be represented
by counsel of its own choice and at its own expense.

11.4    Insurance.  Vivint shall maintain in effect insurance in accordance with
the provisions of Exhibit H promptly following acceptance of the initial
Purchase Order and continuing throughout the remainder of the Term. Vivint shall
comply with the terms of any policy required to be maintained by Vivint in
connection with this Agreement. Vivint shall provide to Vivint Solar an
insurance certificate meeting the requirements of Exhibit H by the earlier of
(i) ten (10) days after the Effective Date and (ii) within five (5) days of the
date of the first Purchase Order delivered by Vivint Solar hereunder.

Article 12

COMPLIANCE WITH LAWS

12.1    Vivint Generally.  Vivint shall at all times comply, and shall ensure
that the Products, when delivered, comply, with all Laws and Standards and Codes
applicable to the design, manufacture and intended use of the Products, the
delivery of the Products, and the performance by Vivint of its other obligations
under this Agreement. Vivint will provide all information under its control that
is necessary or useful for Vivint Solar to obtain any export or import licenses
required for Vivint Solar to ship or receive Products, including, but not
limited to, certificates of origin, manufacturer’s affidavits, Buy America
qualification, and U.S. Federal Communications Commission’s identifier, if
applicable, within twenty (20) Business Days of Vivint Solar’s request.

12.2     Vivint Solar Generally.  Vivint Solar shall at all times comply with
all Laws and Standards and Codes applicable to the installation and operation of
the Products and the performance by Vivint Solar of its other obligations under
this Agreement.

 

 

11

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Article 13

DEFAULT, TERMINATION AND SUSPENSION

13.1    Events of Default.  The following conditions, events and occurrences
shall each be an “Event of Default” for all purposes hereunder:

13.1.1    a Party fails to make payment of any amount payable to the other Party
when due under this Agreement or any Purchase Order (other than amounts disputed
in good faith or for which Vivint Solar has the right to offset), which failure
continues for ten (10) Business Days after receipt of written notice of such
non-payment from the non-defaulting Party;

13.1.2    a Party fails to cure a material breach or default in the performance
of its obligations under this Agreement or any Purchase Order not otherwise
specifically addressed in this Section 13.1 or elsewhere in this Agreement
within thirty (30) days after receipt of written notice of such material breach
or default from the non-defaulting Party; provided, that if such breach or
default cannot be remedied with reasonable diligence within such thirty (30) day
period, so long as the defaulting Party timely commences curing such material
breach or default and proceeds with reasonable diligence thereafter to prosecute
such cure, then the period for such cure shall be extended for a reasonable
period of time up to ninety (90) days;

13.1.3    a Party files a petition in bankruptcy, files a petition seeking
reorganization, arrangement, composition or similar relief, or makes a general
assignment for the benefit of creditors, or if any involuntary petition or
proceeding under bankruptcy or insolvency laws is instituted against a Party and
not stayed, enjoined or discharged within ninety (90) days;

13.1.4    if any representation or warranty made by a Party in this Agreement
was materially false or misleading when made, and such Party fails to remedy
such materially false or misleading representation or warranty within thirty
(30) days after receipt of written notice of the particulars of such materially
false or misleading representation or warranty from the other Party;

13.1.5    a Party’s breach of or default of the confidentiality provisions of
the Master Framework Agreement; or

13.1.6    a Party’s assignment of this Agreement other than in compliance with
the requirements of Section 19.3 (no cure period).

13.2     Remedies for Event of Default.

13.2.1    Upon the occurrence of an Event of Default, the non-defaulting Party
may (a) terminate this Agreement, or, at its election, one or more Purchase
Orders, (b) seek specific performance of the defaulting Party’s obligations
hereunder, or (c) seek any other legal or equitable remedy available to such
non-defaulting Party under applicable Laws and this Agreement.

13.2.2    Any termination for an Event of Default shall be without prejudice to
any other right or remedy the non-defaulting Party may have under this Agreement
or at Law or in equity, and no such remedy shall be exclusive of any other
remedy except as otherwise expressly set forth herein.

13.3     Termination for Force Majeure.  If a Force Majeure Event affects the
performance of the claiming Party for ninety (90) consecutive days, the
non-claiming Party may terminate this Agreement or an affected Purchase Order
upon thirty (30) days prior written notice to such Party.

Article 14

LIMITATIONS AND EXCLUSIONS ON LIABILITY

14.1     Limitation on Consequential Damages.  SUBJECT TO SECTION 14.3, IN NO
EVENT SHALL EITHER PARTY BE RESPONSIBLE UNDER ANY PROVISION OF THIS AGREEMENT OR
OTHERWISE WITH RESPECT TO THE PRODUCTS, FOR ANY CONSEQUENTIAL, INCIDENTAL,
INDIRECT, SPECIAL OR PUNITIVE DAMAGES, ANTICIPATED OR LOST PROFITS, LOSS OF
TIME, OR OTHER SIMILAR LOSSES OF ANY KIND INCURRED BY THE OTHER PARTY IN
CONNECTION WITH SUCH PARTY’S PERFORMANCE OR NON-PERFORMANCE UNDER THIS
AGREEMENT.

14.2     Limitation on Aggregate Liability.  SUBJECT TO SECTION 14.3, EACH
PARTY’S ENTIRE AND AGGREGATE LIABILITY FOR ALL CLAIMS MADE BY ONE PARTY AGAINST
THE OTHER PARTY ARISING FROM THIS

 

 

12

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

AGREEMENT SHALL NOT EXCEED THE GREATER OF TWO MILLION FIVE HUNDRED THOUSAND
DOLLARS ($2,500,000.00) OR THE CONTRACT AMOUNT AS OF THE DATE LIABILITY IS
DETERMINED.

14.3     Exclusions from Limitations.  NOTHING IN THIS ARTICLE 14 SHALL BE
DEEMED OR CONSTRUED TO (a) LIMIT RECOVERY OF AMOUNTS OWED TO A THIRD PARTY THAT
MAY BE RECOVERABLE FROM THE OTHER PARTY PURSUANT TO ANY INDEMNITY UNDER
ARTICLE 11, (b) LIMIT LIABILITY ARISING FROM A PARTY’S GROSS NEGLIGENCE, WILLFUL
MISCONDUCT, FRAUD, OR ILLEGAL OR UNLAWFUL ACTS, (c) APPLY TO ANY INSURED CLAIM
TO THE EXTENT SUCH CLAIM IS COVERED BY INSURANCE PROCEEDS ACTUALLY RECEIVED FROM
INSURANCE REQUIRED TO BE MAINTAINED UNDER THIS AGREEMENT, OR (d) LIMIT VIVINT’S
WARRANTY OBLIGATIONS SET FORTH IN Article 9 AND EXHIBIT G. THE LIMITS OF
LIABILITY SET FORTH IN THIS AGREEMENT SHALL NOT BE REDUCED BY THE AMOUNT OF
INSURANCE PROCEEDS AVAILABLE TO VIVINT OR VIVINT SOLAR.

14.4     No Limitation on Remedies.  Except where this Agreement states that the
applicable remedy set forth herein is the sole or exclusive remedy (or words of
similar import) for such event, the rights and remedies of the Parties with
respect to this Agreement in relation to such event are in addition to, and
shall not be read or deemed a limitation on, those rights and remedies that may
be available to a Party at law or in equity.

14.5     Supremacy.  The provisions of this Article 14 shall prevail over any
conflicting or inconsistent provisions contained elsewhere in this Agreement or
in any Purchase Order, except to the extent that such conflicting or
inconsistent provisions elsewhere in this Agreement (but not in a Purchase
Order) further restrict or reduce one Party’s liability to the other.

ARTICLE 15

REPRESENTATIONS AND WARRANTIES

Each Party represents and warrants to the other Party, as of the Effective Date
and as of each date that Vivint accepts a Purchase Order in accordance with
Section 3.1.3, as follows:

15.1     Organization.  In the case of Vivint Solar, it is a limited liability
company duly organized, validly existing, and in good standing under the Laws of
the state of Delaware, and in the case of Vivint, it is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
Utah.

15.2     Authority.  It has full corporate power and authority to enter into
this Agreement, to carry out its obligations under the this Agreement and each
Purchase Order, and to consummate the transactions contemplated by this
Agreement and each Purchase Order. The execution and delivery by it of this
Agreement, the performance by it of its obligations under this Agreement and any
Purchase Order and the consummation by it of the transactions contemplated
herein have been duly authorized by all requisite corporate action on the part
of it. This Agreement has been duly executed and delivered by it, and (assuming
due authorization, execution, and delivery by the other Party) the Agreement
(and, upon acceptance, each Purchase Order) constitutes a legal, valid, and
binding obligation of it enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

15.3     Permits.  No Permit is required on the part of it in connection with
the execution, delivery and performance of this Agreement, except those which
have already been obtained or which it anticipates will be timely obtained in
the ordinary course of performance of this Agreement and before being required
by applicable Law.

15.4     No Conflicts; Consents.  The execution, delivery and performance by it
of this Agreement and the consummation of the transactions contemplated by this
Agreement and each Purchase Order do not and will not: (a) conflict with or
result in a violation or breach of, or default under, any provision of its
Organizational Documents; (b) conflict with or result in a violation or breach
of any provision of any Law or Governmental Order applicable to it; or
(c) require the consent, notice or other action by any Person under any Contract
to which it is a Party, except as expressly set forth in this Agreement. No
consent, approval, Permit, Governmental Order, declaration or filing with, or
notice to, any Governmental Authority is required by or with respect to it in
connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated by this Agreement.

 

 

13

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

15.5     Legal Proceedings.  There are no Actions pending or, to its knowledge,
threatened against or by it or any of its Affiliates that challenge or seek to
prevent, enjoin, or otherwise delay the transactions contemplated by this
Agreement. To its knowledge, no event has occurred or circumstances exist that
may give rise or serve as a basis for any such Action.

Article 16

DISPUTE RESOLUTION

16.1     Dispute Resolution, Consent to Jurisdiction and Equitable Remedies.  If
a dispute arises between Vivint and Vivint Solar in any way arising out of or
relating to this Agreement, the provisions of the Master Framework Agreement
pertaining to dispute resolution (including, without limitation, attorney’s fees
and specific performance as a remedy), which are hereby incorporated by
reference, shall govern in all respects; provided, however, if any dispute
arises between the Parties under this Agreement, prior to commencing litigation
pursuant to the Master Framework Agreement, the Parties (through senior
executives with authority to resolve the dispute) will first attempt to resolve
the dispute in good faith for a period of no less than thirty (30) days from the
date that any notice of such dispute issued by one Party is received by the
other Party.

16.2     Continued Performance During Dispute Resolution.  While any dispute is
ongoing, each Party shall continue performing its obligations under this
Agreement that are not the subject of the dispute.

Article 17

FORCE MAJEURE

17.1     Force Majeure Events.  Performance under this Agreement shall be
excused due to, and a Party shall not be liable for or deemed in breach of this
Agreement because of, any failure or delay in carrying out or observing its
obligations under this Agreement, to the extent that such performance is
rendered impossible or delayed by fire, flood, act of God or the public enemy,
act of a Governmental Authority (other than in respect of the failure of a Party
to comply with applicable Law), national or regional labor difficulties, riot,
perils of the sea, or any other extraordinary event where the failure to perform
or the delay is beyond the reasonable control of, and could not have been
reasonably foreseen by, the nonperforming Party; provided that such event is not
caused by or attributable to the negligence or fault of, or breach of its
obligations hereunder by, such Party, and could not have been avoided by prudent
commercial practices (any such event, a “Force Majeure Event”). Force Majeure
Events shall not include: (a) mechanical or equipment failures (except to the
extent any such failure is itself caused by a Force Majeure Event expressly
listed above); (b) delays in customs clearance (except to the extent any such
delay is itself caused by a Force Majeure Event expressly listed above); (c) any
delays or other problems associated with the issuance, suspension, renewal,
administration or withdrawal of, or any other problem directly or indirectly
relating to, any Governmental Orders or Permits or the applications therefor
where such delays or problems are within the affected Party’s reasonable
control; (d) labor strikes or other labor difficulties that are not of a general
and widespread nature or are specific to the affected Party’s personnel or
facilities; (e) any weather condition unless of a catastrophic nature or listed
above; (f) lack of financial resources, cost increases in commodities or labor,
or other economic conditions; and (g) failure of raw or finished material
supply, unless such failure was itself the result of a Force Majeure Event
expressly listed above.

17.2     Notice of Force Majeure Events.  The claiming Party shall promptly give
the other Party a written notice describing the particulars of the Force Majeure
Event of the occurrence of any such Force Majeure Event, including an estimate
of the expected duration and the probable impact of the Force Majeure Event on
the performance of such Party’s obligations hereunder. The Party claiming the
Force Majeure Event shall have a continuing obligation to deliver to the other
Party regular updated reports supporting its claim until such time as the Force
Majeure Event is no longer in effect.

17.3     Mitigation.  The impact of the Force Majeure Event on a Party’s
performance shall be of no greater scope and no longer duration than is
reasonably required by such event. The Party claiming a Force Majeure Event
shall have a duty to mitigate the cause and effect, including duration, costs
and Delivery Schedule impacts, in each case arising from such Force Majeure
Event, and to resume performance of its affected obligations under this
Agreement and the affected Purchase Orders promptly after being able to do so.

 

 

14

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Article 18

INTELLECTUAL PROPERTY MATTERS

18.1     Vivint Ownership.  All of: (a) the Monitoring and Communications
Equipment and the Vivint Software Platform, and all Intellectual Property Rights
in the foregoing; and (b) all other Intellectual Property Rights owned or
controlled by Vivint as of the Effective Date or developed or acquired by Vivint
or its Subsidiaries after the Effective Date outside of the Product Development
Activities performed under this Agreement ((a) and (b) collectively, “Vivint
Background IP”) will be owned exclusively by Vivint. All improvements or
modifications of the Vivint Background IP made in connection with the
performance of this Agreement (“New Vivint Developments”) will be owned
exclusively by Vivint, and Vivint Solar hereby assigns to Vivint any right,
title, or interest it has or may acquire in the New Vivint Developments,
including Intellectual Property Rights, subject to the license granted by Vivint
in Section 18.3.

18.2     Vivint Solar Ownership.  All of the Vivint Solar Materials and all
other Intellectual Property Rights owned or controlled by Vivint Solar as of the
Effective Date or developed or acquired by Vivint Solar or its Subsidiaries
after the Effective Date outside of the Product Development Activities performed
under this Agreement (“Vivint Solar Background IP”) will be owned exclusively by
Vivint Solar. All improvements or modifications of the Vivint Solar Background
IP made in connection with the performance of this Agreement (“New Vivint Solar
Developments”), will be owned exclusively by Vivint Solar, and Vivint hereby
assigns to Vivint Solar any right, title, or interest it has or may acquire in
the New Vivint Solar Developments, including Intellectual Property Rights.

18.3    Licenses; Other Developments.  Subject to the terms and conditions of
this Agreement, Vivint hereby grants to Vivint Solar and its permitted
successors and assigns a limited, irrevocable, non-exclusive, non-sublicensable,
non-assignable and non-transferable (except as permitted under Section 19.3),
fully paid-up, royalty-free, worldwide right and license, under Vivint
Background IP and the New Vivint Developments, in each case solely to
distribute, purchase, install, use, have used, operate, maintain, repair, or
offer for sale and sell, in each such case, the Monitoring and Communications
Equipment and Products sold to Vivint Solar during the Term of this Agreement in
accordance with the terms of this Agreement. Except for New Vivint Developments
and New Vivint Solar Developments, any work of authorship, designs, invention,
improvement, technology, development, discovery, or trade secret that is
conceived, made, or discovered by either Party, solely or in collaboration with
others, in the performance of this Agreement, ownership will follow inventorship
or authorship in accordance with applicable law.

18.4    Production and Customer Data.

18.4.1    Ownership.  Subject to Article 8, Vivint Solar shall retain exclusive
ownership of all information, data, and documents relating to the Projects in
which any of the Products are installed, including, without limitation, all
production data, customer data, and any other data collected, generated, or
derived by or from the Products or the Vivint Software Platform pursuant to
Section 10.1, and that may be stored or accessible by any Products with respect
to the Systems owned or operated by Vivint Solar or any Financing Party of
Vivint Solar (“Data”). All such Data shall be deemed the Confidential
Information of Vivint Solar and, except as expressly set forth in this
Section 18.4, shall be used by Vivint solely in its performance of its
obligations under this Agreement and shall not be disclosed by Vivint to any
Person without Vivint Solar’s prior written consent. Vivint Solar may transfer
ownership of Data with respect to particular Projects to a Financing Party
providing tax equity financing for such Project pursuant to Article 8.

18.4.2    Use of Data by Vivint.  During the period when Vivint is hosting and
operating the Vivint Software Platform Services pursuant to Section 10.1, and
subject to the terms and conditions of this Agreement, Vivint may access and use
Data consisting of customer Data generated by Vivint in its performance of the
Vivint Software Platform Services, which customer Data is anonymous with respect
to the customer’s personal identifying information or any other sensitive
information, and which is aggregated with other customers’ Data, solely for
Vivint’s internal purposes, including Vivint’s ongoing analysis, research, and
development; provided, however, except as permitted under Section 18.4.3, Vivint
shall have no right disclose any such Data to any third party, other than to the
extent necessary for its performance of the Services if ownership of such Data
has been transferred to a Financing Party pursuant to Article 8 unless such
Financing Party consents to Vivint’s disclosure of such Data in writing, in
which case the limitations set forth in Section 18.4.3 and any other limitations
set forth in such written consent shall apply to Vivint’s disclosure of such
Data.

18.4.3    Limitations on Vivint’s Disclosure of Data.  Vivint may, without the
prior written consent of Vivint Solar, disclose the Data described in
Section 18.4.2 to Persons other than Vivint Solar so long as that Data (a) is
anonymous with respect to the customer’s personal identifying information,
Vivint Solar’s identity as System owner, or any other sensitive information, and
(b) is aggregated with other customer Data; provided, however, prior to the
first disclosure of such customer Data to a Person other than

 

 

15

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Vivint Solar (or any disclosure where the methodologies of Vivint in
characterizing or presenting the customer Data are materially different than
previously-used methodologies or presentations), Vivint shall afford Vivint
Solar a reasonable opportunity to evaluate the disclosure and concur that such
disclosure conforms to the requirements of this Section 18.4.

Article 19

MISCELLANEOUS

19.1     Inspection of Vivint’s Records.  During the Term, Vivint shall keep and
maintain current and accurate books, records, accounts, correspondence, and any
other supporting evidence related to its performance under this Agreement and
all Purchase Orders as are necessary to verify Vivint’s compliance with its
obligations under this Agreement, including, without limitation, Vivint’s
compliance with Section 4.1.2. During the Term, and for a period of three
(3) years after the end of the Term, the foregoing documentation shall be open
to inspection and reproduction by Vivint Solar and representatives and
accountants retained by Vivint Solar to the extent necessary to (i) adequately
permit evaluation and verification of Invoices, and (ii) determine Vivint’s
compliance with the terms of this Agreement and Purchase Orders. Any such
inspection shall be performed on Business Days and during normal business hours
upon reasonable prior notice to Vivint no more frequently than once per calendar
quarter.

19.2    Governing Law.  The interpretation and enforceability of this Agreement
and the rights and liabilities of the Parties under this Agreement will be
governed by the laws of the State of Utah without giving effect to any
principles of conflict of laws.

19.3    Assignment; Change of Control.  Except as provided in this Section 19.3,
this Agreement may not be assigned or otherwise transferred, nor may any right
or obligation hereunder be assigned or transferred, by either Party without the
consent of the other Party, which may not be unreasonably withheld, conditioned
or delayed. Notwithstanding the foregoing, either Party may, without the other
Party’s consent, assign this Agreement and its rights and obligations hereunder
in whole or in part to (i) an Affiliate or (ii) in connection with a Change of
Control; provided, however, that Vivint Solar must notify Vivint at least twenty
(20) days before completion of any such Change of Control, and Vivint shall have
the right (in its discretion), at any time after receipt of such notice, if
Vivint Solar undergoes a Change of Control to the benefit of a Person and Vivint
reasonably determines that the acquiring party is a competitor or an Affiliate
of a competitor of Vivint, to elect any one or more of the following options:
(i) require Vivint Solar, including its acquiring party, to adopt reasonable
procedures to be agreed upon in writing with Vivint to prevent the disclosure of
all Confidential Information of Vivint and its Affiliates; or (ii) to terminate
this Agreement in its entirety, provided that Vivint shall give sixty (60) days
prior written notice before terminating any non-information technology Services,
and one hundred twenty (120) days prior written notice before terminating any
information technology Services. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. This Agreement is binding upon
the permitted successors and assigns of the Parties. Any attempted assignment
not in accordance with this Section 19.3 shall be void.

19.4     Financing Assistance.  Vivint shall use commercially reasonable efforts
to cooperate, at the sole cost and expense of Vivint Solar, with all reasonable
requests of Vivint Solar in connection with any financing transaction undertaken
by Vivint Solar, including, without limitation, by (a) executing any estoppels,
amendments and modifications hereto reasonably requested by the Financing
Parties and which are customary for such transactions and do not adversely
affect Vivint, (b) promptly furnishing all non-privileged and non-confidential
documents as may be reasonably requested by the Financing Parties, and
(c) promptly executing consents and other related documents, in a form
reasonably requested by such Financing Party(ies) and containing provisions
customary to such financing transactions to the extent they do not adversely
affect Vivint.

19.5     Representatives.  Each Party shall nominate a Representative or
Representatives to oversee and coordinate the performance of its obligations
under this Agreement and each Purchase Order delivered under this Agreement and
to act as its liaison with the other Party’s Representative for the duration of
this Agreement. The contact information for each Party’s Representative as of
the Effective Date is set forth in Exhibit D, and each Party may change its
Representative or its information in Exhibit D upon ten (10) days prior written
notice to the other Party. Notwithstanding any other provision of this
Agreement, each Party acknowledges that (a) no action by such Party’s
Representative can waive, alter or modify any right of such Party or obligation
of the other Party hereunder, and (b) such Party’s Representative is not
authorized to execute any certificate hereunder, and that such certificate will
be executed by a duly authorized officer or other designated employee of such
Party.

19.6     Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid, unenforceable, or void, that provision
will be enforced to the fullest extent permitted by applicable Law and the
remainder of this Agreement will remain in full force and effect. If the time
period or scope of any provision is declared by a court of competent

 

 

16

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

jurisdiction to exceed the maximum time period or scope that that court deems
enforceable, then that court is hereby authorized and instructed to reduce the
time period or scope to the maximum time period or scope permitted by Law. If
the geographic region or scope of any provision is declared by a court of
competent jurisdiction to exceed the maximum geographic region or scope that
that court deems enforceable, then that court will reduce the geographic region
or scope to the maximum time period or scope permitted by Law.

19.7     Amendments.  This Agreement may only be amended or modified by an
instrument in writing signed by each Party.

19.8     Non-Waiver.  Any failure of any Party to enforce any of the provisions
of this Agreement or any Purchase Order or any decision or failure to require
compliance with any of its terms at any time during the Term shall in no way
affect the validity of this Agreement or a Purchase Order and shall not be
deemed a waiver of the right of such Party thereafter to enforce any and each
such provision. Any such waiver of any of the provisions of this Agreement or
any Purchase Order shall be in writing and executed by the party to whom
performance or other compliance with the terms hereof is owed.

19.9    Independent Contractor.  Vivint is an independent contractor, and all
persons employed by Vivint in connection herewith shall be employees of Vivint
and not employees of Vivint Solar or any of Vivint Solar’s Affiliates in any
respect. Nothing contained in this Agreement shall be construed as constituting
a joint venture or partnership between Vivint and Vivint Solar.

19.10     Counterparts and Execution.  This Agreement and any document related
to this Agreement may be executed by the Parties on any number of separate
counterparts, by facsimile or email, and all of those counterparts taken
together will be deemed to constitute one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signatures are physically attached to the same
document. A facsimile or portable document format (“.pdf”) signature page will
constitute an original for the purposes of this Section 19.10.

19.11    Notices.  All notices, requests, demands, and other communications
required or permitted to be given under this Agreement by either Party must be
in writing delivered to the applicable Party at the applicable address set forth
in Exhibit D or to such other address as any Party may designate by written
notice to the other Party. Each notice, request, demand, or other communication
will be deemed given and effective, as follows: (i) if sent by hand delivery,
upon delivery; (ii) if sent by first-class U.S. Mail, postage prepaid, upon the
earlier to occur of receipt or three (3) days after deposit in the U.S. Mail;
(iii) if sent by a recognized prepaid overnight courier service, one day after
the date it is given to such service; (iv) if sent by facsimile, upon receipt of
confirmation of successful transmission by the facsimile machine; and (iv) if
sent by email, upon acknowledgement of receipt by the recipient.

19.12    Further Assurances.  Each Party will promptly execute, or cause its
subsidiaries to promptly execute, such other documents and instruments, and
provide such other assurances, as reasonably necessary to carry out the purpose
and intent of this Agreement. Each Party shall, and shall cause its subsidiaries
to, take, do and perform such additional acts as may be reasonably necessary or
appropriate to effectuate the terms and conditions of this Agreement and to
carry out and perform all of its obligations herein.

19.13    No Recourse.  The obligations of Vivint and Vivint Solar under this
Agreement shall be without recourse to any of the officers, board members,
directors, shareholders, members, employees, agents, partners or Affiliates of
either of them.

19.14     Survival.  The provisions of Article 4, Article 8, Article 9,
Article 10, Article 11, Article 12, Article 13, Article 14, Article 16,
Article 18, Article 19, and of Sections 1.1, 3.3, 5.3, 5.4 and 5.5 of this
Agreement shall survive the expiration or other termination of this Agreement.

19.15     Third Parties.  Except as otherwise expressly provided in this
Agreement, nothing in this Agreement shall be construed to create any duty to,
standard of care with respect to, or any liability to any Person who is not a
party to this Agreement.

19.16     Rules of Interpretation.  In this Agreement: (a) the terms “herein,”
“herewith” and “hereof” are references to this Agreement, taken as a whole;
(b) the term “includes” or “including” shall mean “including, without
limitation”; (c) references to a “Section,” “subsection,” “clause,” “Article” or
“Exhibit” shall mean a Section, subsection, clause, Article or Exhibit of this
Agreement, as the case may be, unless in any such case the context requires
otherwise; (d) all references to a given agreement, instrument or other
document, or to any Law, Standard or Code, shall be a reference to such
agreement, instrument or other document, or to such Law, Standard or Code, as
modified, amended, supplemented and/or restated from time to time; and
(e) reference to a

 

 

17

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Person or Party includes its successors and permitted assigns; the singular
shall include the plural and the masculine shall include the feminine and
neuter, and vice versa.

19.17    Entire Agreement.  Vivint and Vivint Solar agree that this Agreement
(including all Schedules and Exhibits attached hereto), the Master Framework
Agreement, and all Purchase Orders entered into by the Parties pursuant to this
Agreement, constitute the complete and entire agreement between the Parties and
supersedes all prior oral and written understandings and all contemporaneous
oral negotiations, commitments and understandings between the Parties relating
to the subject matter hereof. The Parties agree that no trade usage, prior
course of dealing or course of performance under this Agreement shall be a part
of this Agreement or shall be used in the interpretation or construction of this
Agreement or any Purchase Order.

19.18    Master Framework Agreement.  Section 4 (Confidentiality) of the Master
Framework Agreement is hereby incorporated in this Agreement by reference.

[Signatures appear on next page]

 

 

 

 

 

18

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Product Development and
Supply Agreement as of the date first written above.

 

 

VIVINT SOLAR:

 

 

VIVINT SOLAR DEVELOPER, LLC,

a Delaware limited liability company

 

 

By:

 

/s/ Greg Butterfield

 

Name:

 

Greg Butterfield

 

Title:

 

Chief Executive Officer

[SIGNATURE PAGEs CONTINUE ON FOLLOWING PAGE]

 

 

 



 

 

 

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

 

VIVINT:

 

 

VIVINT, INC.,

a Utah corporation

 

 

By:

 

/s/ Alex Dunn

 

Name:

 

Alex Dunn

 

Title:

 

President

 

 

 

 

 

 

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Definitions and Rules of Interpretation

1.     Definitions.

“2GIG” means 2GIG Technologies, Inc., a Delaware corporation and subsidiary of
Linear, LLC.

“Action” means any claim, action, cause of action, demand, lawsuit, inquiry,
audit, notice of violation, proceeding, litigation, citation, summons, subpoena
or investigation of any nature, civil, criminal, administrative, regulatory or
otherwise, whether at law or in equity, by or before any Governmental Authority,
or any other arbitration, mediation or similar proceeding.

“Affiliate” of a Party means any Person (excluding the other Party to this
Agreement) that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, that Party. The
term “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract, or otherwise.

“Agreement” means this Agreement as defined in the preamble, including this
Schedule 1, and Exhibits A, A-1, B, C, D, E, F, G, and H, as amended in
accordance with this Agreement from time to time.

“Basic Services” means (a) hosting and operating the Vivint cloud services
(“Hosted Software”) for all monitored Projects in accordance with service levels
to be determined by mutual agreement of the Parties when the Hosted Software
becomes active (at which time, such service level agreement will be attached to
this Agreement as Exhibit F), (b) providing access to the Hosted Software to end
users via a web-based online interface and to Vivint Solar via Vivint’s
application programming interface, (c) providing GSM cellular radio
communications and data services as part of the Vivint cloud services,
(d) providing any necessary licenses to third party Intellectual Property Rights
to enable Vivint Solar and its customers to use the Hosted Software and related
Vivint cloud services, and (e) customer support for the Products and other Basic
Services providing in clauses (a) through (d) above, including telephone and
electronic mail support, during Vivint’s customary business hours with response
times equivalent to those response times provided to Vivint technicians.

“Business Day” or “Business Days” means any day other than a Saturday, Sunday or
other day on which banks are authorized to be closed in Provo, Utah.

“Carrier” means a carrier selected by Vivint when arranging transportation of
Products from the Delivery Point to the Destination Point.

“Change of Control” means with respect to a Person: (i) the sale of all or
substantially all of such Person’s assets or business; (ii) a merger,
reorganization or consolidation involving such Person in which the voting
securities of such Person outstanding immediately prior thereto cease to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger, reorganization or consolidation;
or (iii) a person or entity, or group of persons or entities, acting in concert
acquire more than fifty percent (50%) of the voting equity securities or
management control of such Person (other than in connection with an arrangement
principally for bona fide equity financing purposes of such Person in which the
Person is the surviving corporation).

“Confidential Information” has the meaning set forth in the Master Framework
Agreement.

“Contract” means contracts, leases, deeds, mortgages, licenses, instruments,
notes, commitments, undertakings, indentures, joint ventures and all other
agreements, commitments, and legally binding arrangements, whether written or
oral.

“Contract Amount” means the total aggregate amount paid and payable by Vivint
Solar under all accepted Purchase Orders as of any given time during the Term.

“Data” has the meaning set forth in Section 18.4.1.

“Defective Product” has the meaning set forth in the Product Warranty.

 

 

Schedule 1-1

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

“Delivery Date” means the date that a Product arrives at the Destination Point.

“Delivery Point” has the meaning set forth in Section 5.1.1.

“Delivery Schedule” means the written schedule, submitted as part of and with
each Purchase Order, detailing: (a) the Scheduled Ship Date(s), which in all
events shall accommodate the Required Lead Time except as set forth in
Section 3.1.4; (b) the Product names/models and quantities thereof to be
delivered on the specific Scheduled Ship Date(s); and (c) the Destination Point
for each Product to be delivered.

“Destination Point” means the location at Vivint Solar’s facility (or Vivint
Solar’s contracted storage facility) to which the Carrier is to deliver Products
ordered under a Purchase Order, as designated in the Delivery Schedule relating
to such Purchase Order.

“Development Project Leader” has the meaning set forth in Section 2.2.

“Effective Date” has the meaning set forth in the preamble to this Agreement.

“Encumbrance” means any charge, claim, equitable interest, mortgage, lien,
option (including any right to acquire, right of pre-emption or conversion),
pledge, hypothecation, security interest, title retention, easement,
encroachment, right of first refusal or negotiation, adverse claim or
restriction of any kind, including any restriction on or transfer or other
assignment, as security or otherwise, of or relating to use, quiet enjoyment,
voting, transfer, receipt of income or exercise of any other attribute of
ownership, or any agreement to create any of the foregoing.

“Enphase” means Enphase Energy, Inc., a Delaware corporation.

“Envoy” means Enphase’s proprietary power line communications hardware device
connecting each photovoltaic module and microinverter in a solar photovoltaic
system and providing a network communications gateway for Enlighten (Enphase’s
proprietary software platform with web-based tools and interfaces enabling
remote monitoring of solar photovoltaic systems, individual solar modules within
such systems, and their performance) to access performance data relating to such
solar photovoltaic system, the model number of which is ENV-120-01 VM.

“Event of Default” has the meaning set forth in Section 13.1.

“Financing Parties” means (a) any and all existing or potential lenders
providing or considering providing senior or subordinated construction, interim
or long-term debt or other financing or refinancing to Vivint Solar or its
Affiliates, (b) any and all existing or potential equity investors in Vivint
Solar or its Affiliates providing tax equity investment or leveraged
lease-financing or refinancing (or any other equity investor that makes a
capital contribution to Vivint Solar or its Affiliates in cash or in kind) or
(c) any Person providing or seeking to provide credit support to Vivint Solar or
its Affiliates, in each case in connection with one or more Projects and, in
each case, any trustee or agent acting on behalf of Vivint Solar or its
Affiliates.

“Force Majeure Event” has the meaning set forth in Section 17.1.

“Fully Loaded Costs” means (a) all documented, direct out of pocket costs and
expenses that Vivint reasonably expects to incur under contracts with any Person
existing within thirty (30) days of each Initial Purchase Order Anniversary (or
that are certain to exist as of the Initial Purchase Order Anniversary) to
procure a Product meeting the requirements of the Agreement for delivery to
Vivint Solar as of the applicable Initial Purchase Order Anniversary, including
(i) costs of cellular service allocable to such Product, (ii) any licensing fees
allocable to such Product, (iii) hardware costs of such Product paid to 2GIG or
another manufacturer of such Product, and (iv) any software costs allocable to
such Product; plus (b) the net present value of the costs and expenses that
Vivint reasonably estimates it will incur to perform the Services for the
Services Period as allocable to a Product. “Fully Loaded Costs” shall not
include (and the following shall not be chargeable to Vivint Solar in the Unit
Price of Products) any of Vivint’s internal costs and expenses associated with
performance of this Agreement and that may otherwise be customarily recouped
through the price of goods sold, including, without limitation: (i) hourly rates
that Vivint would customarily charge to other Persons (including Affiliates) for
an employee’s time and labor; and (ii) overhead costs, and all other direct and
indirect costs (except for those payable under clauses (a) or (b) above),
including, without limitation: (A) property taxes and payroll taxes and
insurance; (B) worker’s compensation insurance required by applicable Law;
(C) costs of maintaining insurance policies; (D) vacation and sick leave;
(E) home and branch office rents; (F) light, heat, water, local telephone and
other utilities for home and branch offices; (G) procurement or use of office
furniture and equipment (e.g., computers, software, copy machines, and other
equipment) for home and branch offices; (H) all accounting and

 

 

Schedule 1-2

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

legal services; (I) salaries and wages of those that may be billed to a project
but who are not performing work or services, including salaries and wages for
executive officers, members of the board of directors, and costs of general
management departments, including sales, public relations, human resources,
guards, receptionists, mail room, and janitorial and maintenance employees; and
(J) to the extent not covered in the foregoing, all employee benefit plans.

“Good Faith Efforts” has the meaning set forth in Section 3.2.

“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations or orders of such organization or authority
have the force of Law), or any arbitrator, court or tribunal of competent
jurisdiction.

“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.

“Indemnified Party” has the meaning set forth in Section 11.3.

“Indemnifying Party” has the meaning set forth in Section 11.3.

“Initial Purchase Order Anniversary” has the meaning set forth in Section 4.1.2.

“Initial Term” has the meaning set forth in Section 1.2.

“Intellectual Property Rights” means, with respect to any Person, all
(a) patents, patent applications, patent disclosures, inventions and
improvements (whether patentable or not), (b) copyrights and copyrightable works
(including computer programs) and registrations and applications therefor,
including any software, firmware, or source code, (c) trade secrets, know-how
and other confidential information, (d) database rights, (e) have made drawings
and (f) all other forms of intellectual property (other than trademarks),
including waivable or assignable rights of publicity or moral rights, and any
right to bring suit or collect damages for the infringement, misappropriation or
violation of the foregoing, anywhere in the world, that are held by that Person.

“Invoice” has the meaning set forth in Section 4.3.

“Late Payment Rate” means a rate of interest equal to the lesser of one percent
(1%) per month of the amount due or the maximum rate permitted by applicable
Law.

“Laws” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority, including the rules and regulations of the
U.S. Securities and Exchange Commission, having jurisdiction over the Products,
the site at which Products are installed, and this Agreement and each other
document, instrument and agreement delivered hereunder or in connection
herewith, including those relating to health, safety or the environment.

“Losses” means any and all deficiencies, judgments, settlements, assessments,
liabilities, losses, damages, interest, fines, penalties, costs, expenses
(including legal, accounting and other costs and expenses of professionals)
incurred in connection with investigating, defending, settling or otherwise
satisfying any and all Actions, assessments, judgments or appeals, and in
seeking indemnification therefor, and interest on any of the foregoing to the
extent that interest is awarded thereon; provided, that, the term “Losses” shall
not include any special or punitive damages, except to the extent any such
special or punitive damages are awarded pursuant to a third-party claim.

“Manufacturing Facility” means the manufacturing facility or facilities at which
Vivint or its contract manufacturer(s) will manufacture the hardware included in
the Products.

“Marketing Services Agreement” means that certain Marketing and Customer
Relations Agreement by and between the Parties dated as of the same date as the
Effective Date.

“Master Framework Agreement” means that certain Master Framework Agreement of
even date herewith by and between Vivint and Vivint Solar, Inc.

 

 

Schedule 1-3

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

“Monitoring and Communications Equipment” has the meaning set forth in the
Recitals.

“New Vivint Solar Developments” has the meaning set forth in Section 18.2.

“Non-Competition and Exclusivity Agreement” means the Non-Competition And
Exclusivity Agreement entered into on the Effective Date by and between VIVINT
SOLAR, INC. (f/k/a Vivint Solar Holdings, Inc.), and VIVINT, INC.

“Notice of Acceptance” has the meaning set forth in Section 2.1.

“Organizational Document” means a Party’s articles or certificate of
incorporation and its by-laws, regulations or similar governing instruments
required by the laws of its jurisdiction of formation or organization.

“Party” and “Parties” have the meanings set forth in the preamble to this
Agreement.

“Payment Date” has the meaning set forth in Section 4.3.

“Permit” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.

“Person” means an individual, corporation, Partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.

“PO Product Quantity” has the meaning set forth in Section 3.1.3(b).

“Product” means the Monitoring and Communications Equipment, as further
developed in accordance with this Agreement for use by Vivint Solar in Projects.

“Product Development Activities” means all activities undertaken by the Parties
pursuant to Article 2 and as described further in Exhibit A, relating to
development of the modified and improved Products.

“Product Hardware Upgrade” has the meaning set forth in Exhibit E.

“Product Warranty” means that certain Limited Product Warranty for the Products
attached hereto as Exhibit G, as supplemented by the provisions of Article 9.

“Product Warranty Period” has the meaning set forth in Section 9.1.

“Project” has the meaning set forth in the recitals.

“Prudent Industry Practices” means the practices, methods, acts and equipment
(including but not limited to the practices, methods, acts and equipment engaged
in or approved by a significant portion of the consumer electronics industry
operating in the United States) that, at a particular time, in the exercise of
reasonable judgment in light of the facts known at the time a decision was made,
would have been expected to accomplish the desired result in a manner consistent
with applicable Law, codes, standards, equipment manufacturer’s recommendations,
reliability, safety, environmental protection, economy, and expedition. For the
avoidance of doubt, the term “Prudent Industry Practices” is not intended to be
limited to the optimum practice, method, or act, to the exclusion of all others,
but rather is a spectrum of possible practices, methods or acts.

“Purchase Order” means a purchase order for Products substantially in the form
attached as Exhibit B.

“Renewal Term” has the meaning set forth in Section 1.2.

“Representative(s)” means the person or persons designated from time to time by
each Party to act as their representative under Section 19.5 and, as of the
Effective Date, are listed in Exhibit D.

“Required Lead Time” means at least one hundred five (105) days prior to the
first anticipated Scheduled Ship Date of Products ordered under a Purchase
Order.

 

 

Schedule 1-4

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

“Restricted Parties” means, with respect to a Party, such Party and its
controlled Affiliates whether in existence as of the Effective Date or
thereafter incorporated or formed.

“Scheduled Ship Date” means the date on which Vivint shall cause delivery of
Products ordered under a Purchase Order to the Delivery Point for tendering to
the Carrier, as set forth in the applicable Delivery Schedule.

“Services” means all or any of the Basic Services or the Supplemental Services.

“Services Period” has the meaning set forth in Section 10.1.

“Services Warranty” has the meaning set forth in Section 10.2.

“Services Warranty Period” has the meaning set forth in Section 10.2.

“Shipment Protocol” has the meaning set forth in Section 5.1.5.

“Sky Panel” means Vivint’s proprietary touch screen hardware that monitors alarm
systems and other attributes of Vivint’s Services, including a built-in Internet
gateway with WIFI/Cellular capabilities and certain proprietary software, a
further description of which and Specifications for which are set forth in
Exhibit A-1.

“Specifications” mean Vivint’s specifications for each Product as either
attached to this Agreement in Exhibit A-1 or as developed and agreed upon by the
Parties in connection with the Product Development Activities or Sections 6.2 or
6.3.

“Standards and Codes” means the following, as applicable to each Product: UL
1741; UL 60950-1; EN 60950-1; CSA22.2 No. 60950-1; IEC 60950-1; IEEE1547, FCC
Part 15 Class B; ANSI C12.1, C12.10, C12.20, C37.90.1; and any other similar
standards and codes compliance with which is either mandatory under applicable
Law or standard for such type of equipment based on industry standards as such
were in place at the time the Product was delivered to Vivint Solar at the
Delivery Point.

“Supplemental Services” means the various services set forth and described on
Exhibit E.

“System” means a solar photovoltaic system installed as part of a Project.

“Taxes” means all federal, state, or local income, property, license, privilege,
sales, use, VAT, excise, gross receipts, or other taxes, duties, tariffs, and
levies now or hereafter applicable to, measured by, or imposed upon or with
respect to the manufacturing, purchase, sale or use of the Products sold under
Purchase Orders or any other transactions contemplated by this Agreement, and
which are levied or assessed under any applicable Law by any Governmental
Authority.

“Term” has the meaning set forth in Section 1.2.

“Unit Price” has the meaning set forth in Section 4.1.1.

“Vivint” means has the meaning set forth in the preamble to this Agreement.

“Vivint Background IP” has the meaning set forth in Section 18.1.

“Vivint Encumbrance” has the meaning set forth in Section 5.4.

“Vivint Indemnitees” has the meaning set forth in Section 11.2.

“Vivint-Related Persons” has the meaning set forth in Section 11.1.

“Vivint Services” has the meaning set forth in the Recitals.

“Vivint Software Platform” means Vivint’s proprietary software platform with
web-based tools and interfaces enabling remote monitoring of solar photovoltaic
systems such as the Projects, individual solar modules composing such systems,
and their performance, and which interfaces with the Products and integrates
with a billing system.

 

 

Schedule 1-5

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

“Vivint Software Platform Services” means the services described as such in
Exhibit E.

“Vivint Technology” has the meaning set forth in Section 18.1.

“Vivint’s Documentation” means user documentation (including user documentation
with respect to the Vivint Software Platform Services) furnished to Vivint Solar
by Vivint for distribution along with the Products.

“Vivint’s Facility” means Vivint’s warehouse located at 500 South 500 West,
Lindon, Utah 84042, or any other facility subsequently designated by Vivint.

“Vivint Solar” has the meaning set forth in the preamble to this Agreement.

“Vivint Solar Background IP” has the meaning set forth in Section 18.2.

“Vivint Solar Business” means the business of selling power, electricity, energy
or storage solutions to any consumer, business, or any other Person.

“Vivint Solar Indemnitees” has the meaning set forth in Section 11.1.

“Vivint Solar Materials” has the meaning set forth in Section 2.3.

“Vivint Solar-Related Persons” has the meaning set forth in Section 11.2.

“Warranties” means, as applicable, the Product Warranty and the Services
Warranty.

 

 

 

 

 

Schedule 1-6

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PRODUCT DEVELOPMENT ACTIVITIES

1.     APPOINTMENT OF DEVELOPMENT PROJECT LEADERS

Vivint’s Development Project Leader:

Todd Thompson

4931 North 300 West

Provo, UT 84604

Phone: 801.229.6065

Email: tthompson@vivint.com

Vivint Solar’s Development Project Leader:

Dwain Kinghorn

4931 North 300 West

Provo, UT 84604

Phone: 801.229.6540

Email: dwain.kinghorn@vivintsolar.com

2.    SCOPE OF PRODUCT DEVELOPMENT ACTIVITIES

Within sixty (60) days after the Effective Date, the Parties through their
respective Development Project Leaders, shall collaborate in good faith to
evaluate and assess various potential improvements for the Monitoring and
Communications Equipment, including, but not limited to:

(a)    exchanging relevant information, including the current Specifications of
the Monitoring and Communications Equipment and Vivint Solar Materials and
identifying improvements to the Monitoring and Communications Equipment and
related Specifications, and;

(b)    prioritizing work on such improvements based on the functional value of
each improvement to the Parties or other criteria as the Development Project
Leaders may determine from time to time;

(c)    developing a detailed scope of Product Development Activities relating to
each improvement project and allocating responsibilities for each project;

(d)    determining appropriate schedules and milestones for the development and
commercialization of each improvement or improvements; and

(e)    reducing the foregoing to a written plan for the conduct of such Product
Development Activities.

The improvements to the Monitoring and Communications Equipment and Product
Development Activities will generally be designed to result in Products that
(i) are at least functionally equivalent to, and therefore may serve as
substitutes for, certain products used by Vivint Solar as of the Effective Date
to monitor, collect and communicate performance data from its Projects for
billing and other purposes, including Enphase’s Envoy, and (ii) have the
capability to communicate and interface with Enphase, SolarEdge, PowerOne,
Fronius and other top-tier inverter providers as Vivint Solar may reasonably
designate.

 

 

 

 

 

Exhibit A

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT A-1

PRODUCTS AND UNIT PRICE

1.

Unit Price: The Unit Price of equipment to be included in the Products is set
forth below, subject to adjustment pursuant to Section 4.1.2 of the Agreement.
The Parties will amend the following table as new Products become available
pursuant to Sections 6.2 and 6.3 of the Agreement.

 

Item Name

  

Part Number

  

Description***

  

Unit  Price*

Sky Panel

(Next Gen Panel)

  

V-MP1-345

  

7 in., 24-bit color multi-touch touchscreen display (including on-screen video
and mobile application) with capacity for multiple users, key fobs and Z-wave
devices and microphone/speaker for live 2-way communication.

  

$600

* Unit Prices are based on Fully Loaded Cost and include all Warranties and
Basic Services set forth in the Agreement. Inclusions and exclusions from the
Unit Prices are set forth in Section 4.2 of the Agreement.

2.

Specifications. Initial Specifications for Products to be appended upon
completion of initial Product Development Activities as provided in Exhibit A.
Thereafter, Specifications for new Products or modifications to Specifications
for Products that exist during the Term shall be added or substituted pursuant
to Sections 6.2 and 6.3 of the Agreement.

 

 

 

 

 

Exhibit A-1

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT B

FORM OF PURCHASE ORDER

 

[g20141112211150455135.jpg]

  

Purchase Order No.

 

 

Date

 

 

 

  

 

 

 

 

4931 North 300 West

 

 

 

 

 

 

 

Provo UT 84604

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vendor:

 

 

 

Vivint Solar:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Vivint, Inc.

 

 

 

VIVINT SOLAR DEVELOPER, LLC

  

 

 

 

 

[                ]

 

 

 

4931 North 300 West

  

 

 

 

 

[                ]

 

 

 

Provo, UT 84604

  

 

 

 

 

Attn:

 

 

 

Attn:

  

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

  

 

  

 

  

 

 

Contract Number:                 

 

 

 

 

 

 

 

All invoices must reference our PO number in order to be paid.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Point

  

Payment Terms

  

Confirm With

  

Page

F.O.B. Seller’s Facility (INCOTERMS 2010)

  

Net 30

  

 

  

1

L/N

  

Seller’s Product Number

  

Description (Model Name)

  

U/M

  

Quantity

  

Unit Price

  

Ext. Price

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

  

 

  

 

  

 

  

 

  

 

  

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Schedule with Scheduled Ship Dates and Destination Points for Products
ordered under this Purchase Order is attached to this Purchase Order.

 

 Destination Points may be modified pursuant to the Product Development and
Supply Agreement dated June             , 2014. 

 

 

Product Subtotal

 

 

 

 

 

 

Freight/Shipping Costs

 

At Vivint’s cost as invoiced by Carriers

 

 

 

 

[Miscellaneous]

 

 

 

 

 

 

[Tax (Estimated)]

 

 

 

 

 

 

Total (excluding Shipping)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Authorized Signature of Vivint Solar

 

 

 

 

 

 

 

 

 

 

Exhibit B

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

BUFFER INVENTORY

(a)    Following acceptance of the first Purchase Order, Vivint will use
commercially reasonable efforts to maintain a manufacturing buffer inventory of
finished goods equal to ten percent (10%) of the aggregate PO Product Quantities
of Purchase Orders issued in the prior three (3) months. Vivint will initially
establish the finished goods inventory (“FGI”) starting three (3) months after
the calendar month in which the first Purchase Order is issued under the
Agreement. Once established, Vivint will report the weekly status of the FGI to
Vivint Solar.

(b)    The FGI is to be maintained exclusively for Vivint Solar and will not be
used without prior written authorization from Vivint Solar.

(c)    The FGI is to be regularly replaced on a first-in, first-out basis.

(d)    The FGI is to be used to fulfill short-term upside orders from Vivint
Solar or to meet rush requests of Vivint Solar pursuant to Section 3.1.4.

(e)    In the event the FGI is drawn down, Vivint will automatically replenish
the FGI by building out the appropriate quantity of FGI within one hundred
twenty (120) days.

(f)    Vivint will submit to Vivint Solar a monthly report of the exact FGI
volume and work in progress (WIP) volume.

(g)    The buffer inventory quantities will be reviewed a minimum of one time
per financial quarter.

(h)    Deliveries of finished Products will be made in accordance with Vivint
Solar’s Purchase Orders.

 

 

 

 

 

Exhibit C

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT D

NOTICES; REPRESENTATIVES

I.    Parties’ official contacts for all Notices:

Vivint Solar Developer, LLC

For Purchase Orders:

Brian Hollingsworth

Director of Supply Chain

4931 North 300 West

Provo, UT 84604

Brian.hollingsworth@vivintsolar.com

For Invoices:

Vivint Solar Accounts Payable

APSolar@vivintsolar.com

For all other notices:

Name: Brian Hollingsworth

Title: Director of Supply Chain

Address:     4931 North 300 West

Provo, UT 84604

Phone: (801) 229-6476

Email: Brian.hollingsworth@vivintsolar.com

With a copy to:

Vivint Solar Legal Department

Address:    4931 North 300 West

Provo, UT 84604

Phone: (801) 705-8093

Fax: (801) 765-5746

Email: solarlegal@vivintsolar.com

Vivint, Inc.

For Purchase Orders:

Name:         Wayne Dupin

Title:           VP Supply Chain

Address:     4931 North 300 West, Provo, Utah

Phone:        (801) 705-8068

Email: wdupin@vivint.com

For Invoices:

Name:         Vivint Accounts Payable

Title:           N/A

Address:     4931 North 300 West, Provo, Utah

Phone:       (801) 221-6760

Email:        accountspayable@vivint.com

 

 

Exhibit D-1

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

For all other notices:

Name:         David Bywater

Title:           Chief Operating Officer

Address:      4931 North 300 West, Provo, Utah 84604

Phone:         (801) 705.86565

Email:         david.bywater@Vivint.com

With a copy to:

Name:         Nathan Wilcox

Title:           General Counsel

Address:      4931 North 300 West, Provo, Utah 84604

E-Mail:        nwilcox@vivint.com

II.    Vivint Solar and Vivint Representatives (for day-to-day operations and
other, non-official matters):

Vivint Solar Developer, LLC

Name: Brian Hollingsworth

Title: Director of Supply Chain

Address:     4931 North 300 West

Provo, UT 84604

Phone: (801) 229-6476

Email: Brian.hollingsworth@vivintsolar.com

Vivint, Inc.

Name:         Wayne Dupin

Title:           VP Supply Chain

Address:     4931 North 300 West, Provo, Utah

Phone:        (801) 705-8068

Email:         wdupin@vivint.com

 

 

 

 

 

Exhibit D-2

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT E

SUPPLEMENTAL SERVICES

Pursuant to Section 10.1 of the Agreement, Vivint shall perform the Supplemental
Services set forth in this Exhibit E.

1.

Training. Vivint shall provide support as reasonably requested by Vivint Solar
for technical training, installer training and other support to assist in the
deployment and installation of Products by Vivint Solar.

2.

Engineering Change Support. Vivint will provide Vivint Solar with new releases
of modifications to the Products or engineering changes approved by Vivint Solar
in accordance with Section 6.2 suitable for preparation by Vivint Solar for
distribution to Vivint Solar’s customers, at Vivint Solar’s discretion.

3.

Vivint Technical Development and Support Generally.

a.

Vivint shall collaborate with Vivint Solar and to provide reasonable technical
development support with respect to the ongoing development of the Products
including: (i) communications hardware; (ii) systems integration; (iii) Product
modifications to assist with fleet management and other Vivint Solar requests;
and (iv) integration with new Vivint Solar products and services.

b.

Vivint Solar may send to Vivint (i) requests for clarifications regarding the
requirements of the Product installation manual and (ii) technical drawings and
other information relating to Vivint Solar’s proposed design or procedures for
the installation of the Products, with the request that Vivint confirm that
installation in accordance with such technical drawings or other information is
consistent with the Product installation manual and therefore would not, on its
own, constitute the basis for an exclusion under the applicable Warranty. Vivint
shall promptly respond in writing to any such request. The failure of Vivint
Solar to make any requests for clarifications or to send technical drawings or
other information to Vivint shall not operate to limit Vivint’s obligations
under this Agreement or any Purchase Order.

c.

To the extent not otherwise required of Vivint under the terms of the applicable
Warranty hereunder, Vivint will use commercially reasonable efforts to provide
Vivint Solar with technical assistance and support with respect to the Products,
including (i) notifying Vivint Solar of any known or newly discovered defects,
corrections, issues, improvements and new technology for the Products and
proposed corrective approach, and (ii) notifying Vivint Solar of any software
upgrades or other improvements as detailed further in Paragraphs 4 and 5 of this
Exhibit E, and (iii) providing Vivint Solar timely access to spare and
replacement Products that are compatible with the Products in the event the
originally installed Product is no longer covered by the Warranty.

4.

Software Upgrades.

a.

Performance of Software Upgrades. Performance of all software upgrades (whether
such software upgrades may be done remotely or must be completed on-site) shall
be performed by Vivint’s personnel. Vivint shall promptly perform such software
upgrades following receipt of a request from Vivint Solar or following
completion of the process set forth in Paragraph 4.b. of this Exhibit E.

b.

Recommendations and Approval Process for Software Upgrades. At any time during
the Term, each Party may provide recommendations to the other Party for making
software upgrades to the Products. Prior to performing any upgrades to the
Product software, and regardless of whether such Products are currently being
utilized by Vivint Solar in connection with a Project, the Parties shall
validate the software upgrade through testing agreed upon by the Parties, agree
upon the date for commencing the software upgrade, and, subject to Paragraph
4.a. of this Exhibit E, agree upon the manner in which the software upgrade will
be completed. Neither Party shall have the right to perform software upgrades
without the Parties’ agreement on the foregoing or otherwise without the prior
written consent of the other Party.

5.

Product Hardware Upgrades.

a.

Recommendations and Approval Process for Product Hardware Upgrades. At any time
during the Term, Vivint Solar may provide recommendations to Vivint for
modifying the Product hardware in order to improve the customer’s experience,
including, without limitation, attaching additional devices to the
originally-installed Product or replacing the originally-installed Product in
its entirety with a new Product that is backwards compatible in all respects and
having improved functionality and modernized style or design (“Product Hardware
Upgrade”). Prior to performing any Product Hardware Upgrade, and regardless of
whether such Products are currently being utilized by Vivint Solar in connection
with a Project, the Parties shall agree upon (i) the

 

 

Exhibit E-1

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

Specifications for the new Product, (ii) testing protocols for the new Product,
(iii) the date on which any Product Hardware Upgrade will commence, and
(iv) and, subject to Paragraph 5.b. of this Exhibit E, agree upon the manner in
which the Product Hardware Upgrade will be completed.

b.

Performance of Product Hardware Upgrades. The development of all Product
Hardware Upgrades agreed upon by the Parties pursuant to Paragraph 5.a. of this
Exhibit E shall be performed by Vivint’s personnel.

6.

Price; Invoicing; Payment. Vivint Solar shall pay Vivint for Vivint’s Fully
Loaded Costs it incurs in connection with Vivint’s performance of the
Supplemental Services, without markup. Vivint shall invoice Vivint Solar
quarterly the amounts payable pursuant to this Section 2.4, and Vivint Solar
shall pay such invoices within thirty (30) days after the invoice date.

 

 

 

 

 

Exhibit E-2

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT F

SERVICE LEVELS AND BUSINESS CONTINUITY

(To be added by the Parties following the Effective Date pursuant to Paragraph 6
of Exhibit E)

 

 

 

 

 

Exhibit F

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT G

LIMITED WARRANTY

Vivint, Inc. (“Vivint”) hereby represents and warrants that the Sky Panel, and
any hardware and software components relating thereto or embedded therein,
including the smart thermostat and sensors if purchased with the Sky Panel
(“Products”) (a) shall be free of defects in workmanship, materials and design,
(b) shall, at the time of delivery, be new and unused, (c) shall meet the
applicable Product specification (“Specification”), and (d) shall, at the time
of delivery, comply with all applicable Laws, Standards and Codes (“Limited
Product Warranty”). The Limited Product Warranty covers any failure of an
Product that is defective or otherwise does not conform to the Limited Product
Warranty (“Defective Product”) for a period of one (1) year from the date of
delivery to the original purchaser, or from the date of installation if Vivint
installed the Product; provided, however, if Vivint receives longer warranty
periods on certain components of the Product or software, the foregoing warranty
period shall be the same as the warranty period received by Vivint on such
components or software (the “Product Warranty Period”). This Limited Product
Warranty also covers any new Products substituted for the originally-warranted
Product in connection with a Product hardware upgrade by Vivint, and the Product
Warranty Period on such new Products will commence upon delivery to the original
purchaser or the date of installation if Vivint installed the Product.

During the Product Warranty Period, the Limited Product Warranty is freely
transferable to a different owner (“Transferee”) as long as the Product (and any
new Products substituted in connection with a hardware upgrade by Vivint)
remains installed at the originally-installed end user location (“Original
Location”).

During the Product Warranty Period, if Vivint Solar or the owner of the Products
notifies Vivint of a defect, and Vivint confirms, through inspection, the
existence of a defect that is covered by the Limited Product Warranty, as Vivint
Solar’s or the Product owner’s sole remedy and recourse with respect to such
defect, Vivint will, at its option, either repair or replace the Defective
Product free of charge.

If Vivint elects to repair or replace the Defective Product, Vivint will use new
parts in repairing or replacing the Defective Product. Vivint reserves the right
to use parts or products of original or improved design in the repair or
replacement of Defective Product provided they are backwards compatible with the
solar photovoltaic project. If Vivint repairs or replaces a Defective Product,
the Limited Product Warranty will continue to cover the repaired or replacement
product for the remainder of the original Product Warranty Period or ninety
(90) days from the date of Vivint’s return shipment of the repaired or
replacement product, whichever is later. The Limited Product Warranty covers a
replacement unit to replace the Defective Product, all parts, as well as all
labor costs related to (1) removal of the Defective Product, (2) installation of
a repaired or replacement Product, and (3) diagnostic tests to confirm proper
functionality. To the extent applicable, the Limited Product Warranty also
covers the costs of returning the Defective Product via Vivint’s RMA policy and
procedure described further below, as well as shipping a repaired or replacement
product from Vivint, via a non-expedited freight carrier selected by Vivint, to
locations specified by the owner of the Defective Product. Risk of loss relating
to a Product that has been removed for repair offsite shall pass to Vivint when
the removal process begins and shall transfer back to the owner of the Product
when reinstallation of the repaired Product is complete and the Product is
confirmed functional and not defective.

The Products are designed to withstand normal operating conditions and typical
wear and tear when used for their original intent and in compliance with the
installation and operating instructions supplied with the original equipment.
The Limited Product Warranty does not apply to, and Vivint will not be
responsible for, any defect in or damage to any Product: (1) that has been
misused, neglected, tampered with, altered, or otherwise damaged, either
internally or externally by any person other than Vivint personnel; (2) that has
been improperly installed, operated, handled or used by persons other than
Vivint personnel, including use in an unsuitable environment, or use in a manner
contrary to the Vivint User Manual or applicable laws or regulations; (3) that
has been subjected to fire, water, generalized corrosion, biological
infestations, acts of God, or input voltage that creates operating conditions
beyond the maximum or minimum limits listed in the Product’s Specifications,
including high input voltage from generators or lightning strikes; (4) that has
been subjected to incidental or consequential damage caused by defects of other
components of the solar system; or (5) if the original identification markings
(including trademark or serial number) of such Product have been defaced,
altered, or removed. This Limited Product Warranty does not cover cosmetic,
technical or design defects, or shortcomings which do not influence or affect
the operation, form, fit, or function of the Product. The Limited Product
Warranty does not cover costs related to the removal, installation or
troubleshooting of the owner’s electrical systems.

 

 

Exhibit G-1

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

To obtain repair or replacement service, credit or refund (as applicable) under
this Limited Product Warranty, the owner must contact Vivint, Inc.:

Chris Gera, VP Field Service

4931 North 300 West Provo, Utah 84604

Email: cgera@vivint.com

801.229.6905

And

Wayne Dupin

VP Supply Chain

4931 North 300 West Provo, Utah 84604

Email: wdupin@vivint.com

Tel: 801.705.8068

THE LIMITED PRODUCT WARRANTY IS THE SOLE AND EXCLUSIVE WARRANTY GIVEN BY VIVINT
AND, WHERE PERMITTED BY LAW, IS MADE EXPRESSLY IN LIEU OF ALL OTHER WARRANTIES,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF TITLE, QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
OR NON-INFRINGEMENT OR WARRANTIES AS TO THE ACCURACY, SUFFICIENCY OR SUITABILITY
OF ANY TECHNICAL OR OTHER INFORMATION PROVIDED IN MANUALS OR OTHER
DOCUMENTATION. IN NO EVENT WILL VIVINT BE LIABLE FOR ANY SPECIAL, DIRECT,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES, COSTS OR EXPENSES HOWEVER
ARISING, WHETHER IN CONTRACT OR TORT, INCLUDING WITHOUT LIMITATION ANY ECONOMIC
LOSSES OF ANY KIND, ANY LOSS OR DAMAGE TO PROPERTY, OR ANY PERSONAL INJURY.

To the extent any implied warranties are required under applicable law to apply
to the Product, such implied warranties shall be limited in duration to the
Product Warranty Period, to the extent permitted by applicable law. Some regions
do not allow limitations or exclusions on implied warranties or on the duration
of an implied warranty or on the limitation or exclusion of incidental or
consequential damages, so the above limitation(s) or exclusion(s) may not apply.
This Limited Product Warranty gives the owner specific legal rights, and the
owner may have other rights that may vary from region to region.

 

 

 

 

 

Exhibit G-2

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 

--------------------------------------------------------------------------------

 

EXHIBIT H

INSURANCE

Vivint will carry the following liability and property insurance and comply with
the other insurance related requirements set out in this Exhibit H. Such
insurance shall be with insurance companies having an A.M. Best Insurance
financial strength and financial size rating category of A-VIII or better.

A.    Workers’ Compensation and Employers’ Liability:  Workers’ Compensation as
required by applicable Law, indicating compliance with any applicable labor
codes, acts, laws or statutes, state or federal, where Vivint performs work.
Employers’ Liability insurance shall not be less than $1,000,000 for injury or
death each accident or for each illness or disease.

B.    Commercial General Liability:  Coverage shall be at least as broad as the
Insurance Services Office (ISO) Commercial General Liability Coverage
“occurrence” form. The limit shall not be less than $1,000,000 each occurrence
and not less than $2,000,000 annual General Aggregate with Products and
Completed Operations coverage Aggregate of not less than $2,000,000.

C.    Auto Liability:  Coverage shall be at least as broad as the Insurance
Services Office (ISO) Business Auto Coverage form covering Automobile Liability,
codes 7 and 8, for all owned, hired and non-owned autos. The limit shall not be
less than $1,000,000 each accident.

D.    Excess Liability Insurance:  Coverage shall be for not less than
$10,000,000 per occurrence and aggregate limit in excess of the Commercial
General Liability, Auto Liability and Employers’ Liability insurance policies.

E.    Professional Liability Insurance:  Errors and Omissions Liability
insurance appropriate to Vivint’s profession. Coverage shall be for a
professional error, act, or omission arising out of the scope of services shown
in the Agreement and the Purchase Orders(s). The limit shall not be less than
$1,000,000 for each claim and not less than $2,000,000 aggregate.

F.    All-Risk Property Insurance:  With sufficient limits to cover the
replacement cost of all components, raw material and work in process, and the
Unit Price for all finished goods prior to delivery.

G.    Additional Insurance Provisions:

(i)    The insurance certificates requires under this Agreement shall state that
coverage shall not be cancelled except after thirty (30) days prior written
notice has been given to Vivint Solar. In the event a notice of cancellation is
issued for any policy, Vivint will notify Vivint Solar of the cancellation and
will provide replacement coverage prior to the cancellation. Certificates of
each renewal of insurance required hereunder shall also be delivered to Vivint
Solar prior to or promptly after each renewal.

(ii)    All deductibles and self-insured retentions are the responsibility of
Vivint and Vivint shall pay all premiums payable in respect to the insurance of
Vivint required hereunder.

(iii)    Vivint shall promptly notify Vivint Solar of any claim relating to the
Products or the Project under (i) the All-Risk Property insurance policies for
an amount in excess of US$100,000 and (ii) the product liability coverage
pursuant to the Commercial General Liability insurance policies for an amount in
excess of US$100,000.

(iv)    All policies of liability insurance to be maintained by Vivint shall
also be written or endorsed to include the following:

(1)    with respect to the Commercial General Liability, Auto Liability and
Excess Liability insurance, Vivint shall provide that the insurer waive any and
all rights of subrogation or recovery which the insurer may have or acquire
against Vivint Solar, its Affiliates;

(2)    With respect to the Commercial General Liability insurance, to provide
for a severability of interest and cross liability clause;

(3)    that the insurance shall be primary and not excess to or contributing
with any insurance or self-insurance maintained by Vivint;

(4)    with the exception of the Worker’s Compensation, Professional Liability
and Employer’s Liability insurance, to identify Vivint Solar as additional
insureds for their legal liability arising out of the operations of Vivint; and

(5)    Vivint Solar shall have no liability for the payment of any premiums
under the insurance required to be maintained by Vivint hereunder.

 

 

Exhibit H

Product Development and Supply Agreement

Vivint Solar, Inc. and Vivint, Inc.

 